EXHIBIT 10.1

COHEN BROTHERS, LLC

AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT

THIS LIMITED LIABILITY COMPANY AGREEMENT of COHEN BROTHERS, LLC, dated as of
December 16, 2009, is entered into by and among each of the Members set forth on
the signature pages hereto. This Agreement, as it may be amended from time to
time, shall be binding on any Person who at the time is a Member regardless of
whether the Person has executed this Agreement or any amendment hereto.

Background

Cohen Brothers, LLC, a Delaware limited liability company doing business as
Cohen & Company (the “Company”), is a party to an Agreement and Plan of Merger,
dated February 20, 2009 and amended June 1, 2009, August 20, 2009 and
September 30, 2009 (the “Merger Agreement”), pursuant to which on the date
hereof Alesco Financial Holdings, LLC (“Merger Sub”), a Delaware limited
liability company and wholly owned subsidiary of Alesco Financial Inc. (“AFN” or
“Parent”), merged (the “Merger”) with and into the Company.

Pursuant to the Merger Agreement, the Company is the surviving entity of the
Merger and this Agreement is the limited liability company agreement of the
Company.

Pursuant to the Merger Agreement, certain Persons who were Members of the
Company prior to the Merger had, at the Effective Time (as defined in the Merger
Agreement), the right to receive either common stock of AFN or retain
recapitalized membership interests in the Company.

Pursuant to the Merger Agreement, prior to or contemporaneously with the Merger,
AFN contributed to Merger Sub or a subsidiary of Merger Sub substantially all of
the assets of AFN not already owned, directly or indirectly, by Merger Sub (the
“Contribution”).

NOW, THEREFORE, intending to be bound hereby, the Members agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 General Interpretive Principles. For purposes of this Agreement,
except as otherwise expressly provided or unless the context otherwise requires,
(i) the terms defined in this Article have the meanings assigned to them in this
Article and include the plural as well as the singular, and the use of any
gender herein shall be deemed to include the other genders; (ii) accounting
terms not otherwise defined herein have the meanings assigned to them in
accordance with generally accepted accounting principles, consistently applied;
(iii) references in this Agreement to “Articles,” “Sections,” “subsections,”
“paragraphs” and other subdivisions without reference to a document are to
designated Articles, Sections, subsections, paragraphs and other subdivisions of
this Agreement; (iv) a reference to a subsection without further reference to a
Section is a reference to such subsection as contained in the same Section in
which the reference



--------------------------------------------------------------------------------

appears, and this rule shall also apply to paragraphs and other subdivisions;
(v) the words “herein,” “hereof,” “hereunder” and other words of similar import
refer to this Agreement as a whole and not to any particular provision; (vi) the
word “including” means “including, but not limited to”, (vii) the words “not
including” mean “excluding only”, and (viii) the headings in this Agreement are
for convenience only and are not intended to describe, interpret, define, or
limit the scope, extent, or intent of any of the provisions of this Agreement.

Section 1.2 Defined Terms. As used in this Agreement, the following terms shall
have the following respective meanings (unless otherwise expressly provided
herein):

“Act”: The Delaware Limited Liability Company Act in its present form or as
amended from time to time.

“Adjusted Basis”: The basis for determining gain or loss for federal income tax
purposes from the sale or other disposition of property, as defined in
Section 1011 of the Code.

“Adjusted Capital Account Deficit”: With respect to any Member, the deficit
balance, if any, in such Member’s Capital Account as of the end of the relevant
Fiscal Year, after increasing such Capital Account by any amounts which such
Member is obligated to contribute to the Company (pursuant to the terms of this
Agreement or otherwise) or is deemed obligated to contribute to the Company
pursuant to Regulations Sections 1.704-2(g)(1) and 1.704-2(i)(5) and reducing
such Capital Account by the amount of the items described in Regulations
Section 1.704-1(b)(2)(ii)(d)(4), (5) and (6).

“Affiliate”: When used with reference to any Person, any Person that, directly
or indirectly through one or more intermediaries controls, is controlled by, or
is under common control with, the specified Person (the term “control” for this
purpose, shall mean the ability, whether by the ownership of shares or other
equity interests, by contract or otherwise, to elect a majority of the directors
of a corporation, independently to select the managing partner of a partnership
or the manager of a limited liability company, or otherwise to have the power
independently to remove and then select a majority of those Persons exercising
governing authority over an entity, and control shall be conclusively presumed
in the case of the direct or indirect ownership of 50% or more of the equity
interests).

“Agreement”: This Limited Liability Company Agreement in its present form or as
amended, supplemented or restated from time to time in accordance with the terms
hereof.

“Assignee”: A Person to whom a Membership Interest has been Transferred and who
has not been admitted as a Member.

“Available Cash from Operations”: For each applicable period, an amount equal
(a) to all cash revenues received by the Company during the applicable period
from any source (including proceeds of business interruption or other insurance,
but excluding funds received as Capital Contributions and the proceeds of a
Capital Transaction), (b) less the amount of any cash reserves that is necessary
or appropriate in the reasonable discretion of the Board of Managers to
(i) provide for the proper conduct of the business of the Company (including
reserves for future capital expenditures and for anticipated future credit needs
of the Company subsequent to such period), or (ii) comply with applicable law or
any loan agreement, security agreement, mortgage,

 

- 2 -



--------------------------------------------------------------------------------

debt instrument or other agreement or obligation to which the Company is a party
or by which it is bound or its assets are subject; and (c) plus any such
reserves previously established and not applied and no longer necessary for the
purposes of such reserve.

“Available Cash from Capital Transactions”: All cash receipts of the Company
arising from a Capital Transaction (including principal and interest received on
a debt obligation received as consideration, in whole or in part, on a sale of
assets and the net proceeds of refinancing of any indebtedness of the Company),
less all expenses incurred and reserves determined by the Board of Managers to
be necessary in connection with the Capital Transaction.

“Business Day”: Any day other than a Saturday, a Sunday or a day on which
national banks in Delaware are not open for business or are authorized by law to
close.

“Capital Account”: The capital account of a Member maintained in accordance with
Section 4.6.

“Cash Amount”: Means, with respect to a Tendering Member, an amount of cash
equal to the product of (A) the Value of a Common Share and (B) such Tendering
Member’s Common Shares Amount determined as of the date of receipt by Parent of
such Tendering Member’s Notice of Redemption or, if such date is not a Business
Day, the immediately preceding Business Day.

“Capital Contribution”: With respect to any Member, the amount of money and the
Carrying Value of any asset that such Member has contributed or is deemed to
have contributed to the Company.

“Capital Transaction”: A transaction in which the Company or any Subsidiary
borrows money, sells, exchanges or otherwise disposes of all or any part of its
property, including a sale or other disposition pursuant to a condemnation,
receives the proceeds of property damage insurance, or any other transaction
that, in accordance with generally accepted accounting principles, is considered
capital in nature.

“Carrying Value”: Carrying Values means with respect to any asset, the Adjusted
Basis of the asset, except as follows:

(i) the initial Carrying Value of an asset contributed by a Member to the
Company shall be the gross fair market value of the asset, as determined by the
Board of Managers at the time the asset is contributed;

(ii) the Carrying Values of the Company’s assets shall be adjusted in accordance
with Regulations Section 1.704-1(b)(iv)(f) as of the following times: (a) upon
the acquisition of any other additional interest in the Company by any new or
existing Assignee or Member in exchange for more than a de minimis Capital
Contribution or upon the acquisition of more than a de minimis profit interest
in the Company; (b) the distribution by the Company to a Member or an Assignee
of more than a de minimis amount of property as consideration for all or part of
a Membership Interest; and (c) the liquidation of the Company within the meaning
of Regulations Section 1.704-1(b)(2)(ii)(g); but adjustments pursuant to clauses
(a) and (b) above

 

- 3 -



--------------------------------------------------------------------------------

shall be made only if the Board of Managers reasonably determines that such
adjustments are necessary or appropriate to reflect the relative economic
interests of the Members in the Company;

(iii) the Carrying Value of an asset of the Company distributed to a Member
shall be adjusted to equal the gross fair market value of the asset on the date
of distribution as determined by the Board of Managers; and

(iv) the Carrying Values of the Company’s assets shall be increased (or
decreased) to reflect any adjustments to the Adjusted Basis of those assets
pursuant to Sections 734(b) or 743(b) of the Code, but only to the extent that
those adjustments are taken into account in determining Capital Accounts
pursuant to Regulations Section 1.704-1(b)(2)(iv)(m); but the Carrying Values
shall not be adjusted pursuant to this clause (iv) to the extent the Board of
Managers determines that an adjustment pursuant to clause (ii) above is
necessary or appropriate in connection with a transaction that would otherwise
result in an adjustment pursuant to this clause (iv).

If the Carrying Value of an asset is determined or adjusted pursuant to clauses
(i), (ii) or (iv), such Carrying Value shall thereafter be adjusted by the
Depreciation taken into account with respect to the asset for purposes of
computing Profit and Loss. For purposes of the definition of Carrying Value, the
assets and property of the Subsidiary shall be treated as if they were the
assets and property of the Company.

“Certificate”: The Certificate of Formation of the Company filed with the
Secretary of State, as amended and restated from time to time in accordance with
the Act and this Agreement.

“Common Shares”: Shares of Common Stock, par value $.001 per share, of Parent.

“Common Shares Amount”: Means a number of Common Shares equal to the product of
(a) the number of Tendered Units and (b) the Exchange Ratio in effect on the
Specified Redemption Date with respect to such Tendered Units; provided,
however, that, in the event that Parent issues to all holders of Common Shares
as of a certain record date rights, options, warrants or convertible or
exchangeable securities entitling Parent’s stockholders to subscribe for or
purchase Common Shares, or any other securities or property (collectively, the
“Rights”), with the record date for such Rights issuance falling within the
period starting on the date of the Notice of Redemption and ending on the day
immediately preceding the Specified Redemption Date, which Rights will not be
distributed before the relevant Specified Redemption Date, then the Common
Shares Amount shall also include such Rights that a holder of that number of
Common Shares would be entitled to receive, expressed, where relevant hereunder,
in a number of Common Shares determined by Parent in good faith.

“Company”: Cohen Brothers, LLC, a Delaware limited liability company, and any
successor limited liability company which continues the business thereof and is
a reformation or reconstitution thereof, in each case in accordance with the
terms of this Agreement.

“Company Change of Control”: The earliest to occur of the following events:
(i) the consummation of a plan or other arrangement pursuant to which the
Company will be dissolved or liquidated, or (ii) the consummation of a sale or
other disposition of all or substantially all of

 

- 4 -



--------------------------------------------------------------------------------

the assets of the Company, or (iii) the consummation of a merger or
consolidation of the Company with or into a corporation, limited liability
company or other business entity, or (iv) the date any entity, person or group
(within the meaning of Section 13(d)(3) of the Exchange Act), other than Parent
or Daniel G. Cohen and his affiliates, shall have become the beneficial owner
(as defined in the Exchange Act) of, or shall have obtained voting control over,
more than 15% of the outstanding Units. For purposes of this definition,
“affiliate” shall mean a person that directly, or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
the referenced person.

“Company Security”: Any class or series of equity interest in the Company (but
excluding any options, rights, warrants and appreciation rights relating to an
equity interest in the Company).

“Contingent Convertible Notes”: The 7.625% Contingent Convertible Senior Notes
Due 2027 issued by Parent on May 15, 2007 and June 13, 2007 (pursuant to that
certain Indenture, dated as of May 15, 2007, by and between Parent and U.S. Bank
National Association).

“Conversion”: As defined in Section 12.3(a).

“Debt Service Distribution(s)”: Other than Voluntary Debt Service Distributions,
the following amounts:

(a) An amount equal to the payments required to be made by Parent in accordance
with the Contingent Convertible Notes. Parent shall provide the Company with the
calculation of any payments due in accordance with the Contingent Convertible
Notes at least two (2) Business Days prior to the date on which any payment on
the Contingent Convertible Notes is due and payable; and

(b) An amount equal to the payments required to be made by Parent in accordance
with the Junior Subordinated Notes. Parent shall provide the Company with a
calculation of any payments due in accordance with the Junior Subordinated Notes
at least two (2) Business Days prior to the date on which any payment on the
Junior Subordinated Notes is due and payable.

“Depreciation”: For each Fiscal Year, an amount equal to the depreciation,
amortization or other cost recovery deduction allowable with respect to an asset
for such Fiscal Year, except that if the Carrying Value of an asset differs from
its Adjusted Basis at the beginning of the Fiscal Year, Depreciation shall be an
amount which bears the same ratio to the beginning Carrying Value as the federal
income tax depreciation, amortization or other cost recovery deduction for the
Fiscal Year bears to such beginning Adjusted Basis; but if the Adjusted Basis of
an asset at the beginning of a Fiscal Year is zero, Depreciation shall be
determined with reference to the beginning Carrying Value using any reasonable
method selected by the Board of Managers.

“Designated Non-Parent Member”: Means a Member other than Parent having a
Percentage Interest of at least 10%.

 

- 5 -



--------------------------------------------------------------------------------

“Exchange Ratio”: Shall initially be 1.0. Upon the occurrence of (i) the
issuance of additional Common Shares as a dividend or other distribution on
outstanding Common Shares, (ii) a subdivision of outstanding Common Shares into
a greater number of Common Shares, or (iii) a combination of outstanding Common
Shares into a smaller number of Common Shares (any of the foregoing, an
“Extraordinary Stock Event”), the Exchange Ratio shall be adjusted by
multiplying the Exchange Ratio by a fraction, the numerator of which shall be
the number of Common Shares outstanding immediately following such Extraordinary
Stock Event, and the denominator of which shall be the number of Common Shares
outstanding immediately prior to such Extraordinary Stock Event. The Exchange
Ratio, as so adjusted, shall be readjusted in the same manner upon the happening
of any successive Extraordinary Stock Event.

“Family Group”: The “Family Group” of any Person shall mean such Person, such
Person’s sole member, and such Person’s or such sole member’s spouse, parent,
sibling and descendants (whether natural or adopted) and any estate, trust,
family limited partnership, limited liability company or other entity wholly
owned, directly or indirectly, by such Person or such sole member or such
Person’s or sole member’s spouse, parent, sibling and/or descendant that is and
remains solely for the benefit of such Person, such sole member and/or such
Person’s or such sole member’s spouse, parent, sibling and/or descendants and
any self-directed retirement plan for such individual.

“First Level Distribution”: First Level Distribution means, as to any Fiscal
Year, an amount equal to: (x) the total of (i) the amount determined by the
Board of Managers (in consultation with Parent) as the aggregate federal, state
and local income, excise or franchise tax liability of Parent with respect to
the Fiscal Year (“Parent Taxes”), but not less than the amount of Parent Taxes
as shown on the tax returns filed with respect to the Fiscal Year, plus (ii) the
amount of any interest, penalty or additions to tax required to be paid in the
Fiscal Year with respect to any other Fiscal Year, minus (iii) the amount of any
refunds or credits received or accrued by Parent in the Fiscal Year with respect
to any other Fiscal Year, divided by (y) the Percentage Interest of Parent with
respect to the Fiscal Year.

“Fiscal Year”: The 12-month period beginning on January 1 of each year and
ending on December 31 of such year.

“Forced Conversion”: As defined in Section 12.4(a).

“Junior Subordinated Notes”: The notes issued by Parent to (x) Alesco Capital
Trust I pursuant to that certain Junior Subordinated Indenture, dated as of
June 25, 2007, by and between Parent and Wells Fargo Bank, N.A., and (y) Sunset
Financial Statutory Trust I pursuant to that certain Junior Subordinated
Indenture, dated as of March 15, 2005, between Sunset Financial Resources, Inc.
and Bank of New York Mellon (as successor to JPMorgan Chase Bank, National
Association).

“Liens”: Any and all liens, charges, security interests, options, claims,
mortgages, pledges, proxies, voting trusts or agreements, obligations,
understandings or arrangements or other restrictions on title or transfer of any
nature whatsoever.

“Loss”: As defined in Section 5.2.

 

- 6 -



--------------------------------------------------------------------------------

“Market Price”: Has the meaning set forth in the definition of “Value.”

“Majority Vote”: The written consent of, or an affirmative vote by, more than
50% of the voting power of the Units.

“Managers”: Any Person serving at the time as a manager of the Company as
provided in this Agreement. The Managers collectively constitute the Board of
Managers.

“Members”: Any Person who at the time is a record holder or record owner of a
Company Security.

“Member Nonrecourse Deductions”: Has the same meaning as partner nonrecourse
deductions in Regulations Sections 1.704-2(i)(1) and 1.704-2(i)(2).

“Membership Interest”: A Member’s entire interest in the Company, as represented
by such Member’s Units.

“Minimum Gain on Nonrecourse Liability”: The aggregate amount of gain, if any,
that would be realized by the Company if, in a taxable transaction, it disposed
of all Company property subject to Nonrecourse Liabilities of the Company (as
defined in Regulations Section 1.704-2(b)(3)) in full satisfaction thereof (and
for no other consideration). The Members intend that Minimum Gain on Nonrecourse
Liability shall be determined in accordance with the provisions of Regulations
Section 1.704-2(d)(1).

“Minimum Gain on Member Nonrecourse Debt”: The aggregate amount of gain, if any,
that would be realized by the Company if, in a taxable transaction, it disposed
of all Company property subject to Member Nonrecourse Debt of the Company (i.e.,
a nonrecourse debt for which one or more of the Members bears the economic risk
of loss, and defined in Regulations Section 1.704-2(b)(4)), in full satisfaction
thereof (and for no other consideration). The Members intend that Minimum Gain
on Member Nonrecourse Debt shall be determined in accordance with the provisions
of Regulations Section 1.704-2(i)(3).

“Non-Parent Members”: The Members other than Parent.

“Nonrecourse Deductions”: As defined in Regulations Section 1.704-2(b)(1).

“Notice of Redemption”: Means the Notice of Redemption substantially in the form
of Exhibit “A” attached to this Agreement.

“Notice of Conversion”: Means the Notice of Conversion substantially in the form
of Exhibit “B” attached to this Agreement.

“Notice of Forced Conversion”: Means the Notice of Forced Conversion
substantially in the form of Exhibit “C” attached to this Agreement.

“Other Securities”: As defined in Section 6.10.

 

- 7 -



--------------------------------------------------------------------------------

“Organization Expenses”: The expenses incurred in the organization of the
Company, including the costs of preparing this Agreement and preparing and
filing the Certificate.

“Parent Change of Control”: The earliest to occur of the following: (i) the
consummation of a plan or other arrangement pursuant to which Parent will be
dissolved or liquidated, or (ii) the consummation of a sale or other disposition
of all or substantially all of the assets of Parent to a Person other than one
or more wholly owned subsidiaries of the Company, or (iii) the consummation of a
merger or consolidation of the Company with or into another corporation or other
business entity, other than, in either case, a merger or consolidation of Parent
in which holders of shares of the Common Stock immediately prior to the merger
or consolidation will hold at least a majority of the ownership of common stock
or equity interests of the surviving corporation or surviving entity (and, if
one class of common stock or equity interests is not the only class of voting
securities or equity interests entitled to vote on the election of directors of
the surviving corporation, a majority of the voting power of the surviving
corporation’s or entity’s voting securities) immediately after the merger or
consolidation.

“Percentage Interest”: The percentage of Units held by a Member.

“Person”: An individual, corporation, trust, association, unincorporated
association, estate, partnership, joint venture, limited liability company or
other legal entity, including a governmental entity.

“Plan”: The Cohen Brothers, LLC 2009 Equity Award Plan, as may be amended from
time to time.

“Plan Common Shares Conversion Amount”: Means a number of Common Shares equal to
the product of (a) the number of Plan Units subject to a Conversion or Forced
Conversion and (b) the Exchange Ratio in effect on the Specified Conversion Date
with respect to such Plan Units; provided, however, that, in the event that
Parent issues to all holders of Common Shares as of a certain record date
Rights, with the record date for such Rights issuance falling within the period
starting on the date of the Notice of Conversion or Notice of Forced Conversion,
as applicable, and ending on the day immediately preceding the Specified
Conversion Date, which Rights will not be distributed before the relevant
Specified Conversion Date, then the Plan Common Shares Conversion Amount shall
also include such Rights that a holder of that number of Common Shares would be
entitled to receive, expressed, where relevant hereunder, in a number of Common
Shares determined by Parent in good faith.

“Plan Units”: The Units issued, pursuant to the Plan, to an employee of the
Company upon vesting of a Restricted Unit (as defined in the Plan).

“Profit”: As defined in Section 5.2.

“Proceeding”: As defined in Section 7.12(b).

“Publicly Traded”: Means listed or admitted to trading on the New York Stock
Exchange, the NYSE Amex or another national securities exchange or designated
for quotation on the NASDAQ National Market, or any successor to the foregoing.

 

- 8 -



--------------------------------------------------------------------------------

“Redemption”: As defined in Section 12.2(a).

“Redemption Date”: As defined in Section 12.2(a).

“Registration Statement”: As defined in Section 12.2(i).

“Regulatory Allocations”: As defined in Section 5.9(g).

“Regulations”: The permanent and temporary regulations, and all amendments,
modifications and supplements thereof, from time to time promulgated by the
Department of the Treasury under the Code.

“Secretary of State”: The Secretary of State of the State of Delaware.

“Securities Act”: The Securities Act of 1933, as amended.

“Series A Preferred Stock”: The Series A Voting Convertible Preferred Stock, par
value $0.001 per share, of Parent.

“Series B Preferred Stock”: The Series B Voting Non-Convertible Preferred Stock,
par value $0.001 per share, of Parent.

“Specified Redemption Date”: Means the 10th Business Day following receipt by
Parent of a Notice of Redemption; provided that, if the Common Shares are not
Publicly Traded, the Specified Redemption Date means the 30th Business Day
following receipt by Parent of Redemption.

“Specified Conversion Date”: Means the 10th Business Day following the date of a
Notice of Conversion or Notice of Forced Conversion, as applicable; provided
that, if the Common Shares are not Publicly Traded, the Specified Conversion
Date means the 30th Business Day following the Notice of Conversion or Notice of
Forced Conversion, as applicable.

“Subsidiary”: With respect to any Person, (a) a corporation of which more than
50% of the voting power of shares entitled (without regard to the occurrence of
any contingency) to vote in the election of directors or other governing body of
such corporation is owned, directly or indirectly, at the date of determination,
by such Person, by one or more Subsidiaries of such Person or a combination
thereof, (b) a partnership (whether general or limited) in which such Person or
a Subsidiary of such Person is, at the date of determination, a general or
limited partner of such partnership, but only if more than 50% of the
partnership interests of such partnership (considering all of the partnership
interests of the partnership as a single class) is owned, directly or
indirectly, at the date of determination, by such Person, by one or more
Subsidiaries of such Person, or a combination thereof, or (c) any other Person
(other than a corporation or a partnership) in which such Person, one or more
Subsidiaries of such Person, or a combination thereof, directly or indirectly,
at the date of determination, has at least a majority ownership interest.

“Tax Matters Partner”: As defined in Section 5.11.

 

- 9 -



--------------------------------------------------------------------------------

“Tendered Units”: As defined in Section 12.2(a).

“Tendering Member”: As defined in Section 12.2(a).

“Transfer” and “Transferred”: A sale, assignment, transfer or other disposition
(voluntarily or by operation of law) of, or the granting or creating of a lien,
encumbrance or security interest in, a Membership Interest; provided, however,
the pledge by Cohen Bros. Financial, LLC, a Delaware limited liability company,
of its Membership Interests in connection with the Amended and Restated Loan and
Security Agreement, and any refinancing thereof, dated June 1, 2009 and amended
on September 30, 2009 and the date hereof, by and between Cohen, TD Bank, N.A.,
a national banking association, and other financial institutions which may be
made part of such agreement shall not be deemed a “Transfer” for purposes of
this Agreement.

“TruPS Subsidiaries”: Alesco Capital Trust I, a Delaware statutory trust, and
Sunset Financial Statutory Trust I, a Delaware statutory trust.

“Unit”: A unit of Membership Interest in the Company.

“Value”: Means, on any date of determination with respect to a Common Share, the
average of the daily Market Prices for ten consecutive trading days immediately
preceding the date of determination; provided, however, that for purposes of
Section 12.2, the “date of determination” shall be the date of receipt by Parent
of a Notice of Redemption or, if such date is not a Business Day, the
immediately preceding Business Day; provided, further, that for purposes of
Section 12.3 and 12.4, the “date of determination” shall be the date of a Notice
of Conversion or Notice of Forced Conversion, as applicable, or, if such date is
not a Business Day, the immediately preceding Business Day. The term “Market
Price” on any date shall mean, with respect to any class or series of
outstanding Common Shares, the Closing Price for such Common Shares on such
date. The “Closing Price” on any date shall mean the last sale price for such
Common Shares, regular way, or, in case no such sale takes place on such day,
the average of the closing bid and asked prices, regular way, for such Common
Shares, in either case as reported in the principal consolidated transaction
reporting system with respect to securities listed or admitted to trading on the
NYSE Amex or, if such Common Shares are not listed or admitted to trading on the
NYSE Amex, as reported on the principal consolidated transaction reporting
system with respect to securities listed on the principal national securities
exchange on which such Common Shares are listed or admitted to trading or, if
such Common Shares are not listed or admitted to trading on any national
securities exchange, the last quoted price, or, if not so quoted, the average of
the high bid and low asked prices in the over-the-counter market, as reported by
the National Association of Securities Dealers, Inc. Automated Quotation System
or, if such system is no longer in use, the principal other automated quotation
system that may then be in use or, if such Common Shares are not quoted by any
such organization, the average of the closing bid and asked prices as furnished
by a professional market maker making a market in such Common Shares selected by
the Board of Directors of Parent or, in the event that no trading price is
available for such Common Shares, the fair market value of the Common Shares, as
determined in good faith by the Board of Directors of Parent.

 

- 10 -



--------------------------------------------------------------------------------

In the event that the Common Shares Amount includes Rights (as defined in the
definition of “Common Shares Amount”) that a holder of Common Shares would be
entitled to receive, then the Value of such Rights shall be determined by Parent
acting in good faith on the basis of such quotations and other information as it
considers, in its reasonable judgment, appropriate.

“Voluntary Debt Service Distributions”: An amount equal to payments contemplated
in connection with the voluntary prepayment, repurchase, redemption or
retirement by AFN of the Contingent Convertible Notes or Junior Subordinated
Notes.

ARTICLE II

FORMATION

Section 2.1 Organization. The Members hereby confirm that the Company has been
organized as a Delaware limited liability company pursuant to the Act.

Section 2.2 Agreement; Effect of Inconsistencies with Act. The Members agree to
the terms and conditions of this Agreement, as it may from time to time be
amended, supplemented or restated according to its terms. The Members intend
that this Agreement shall be the sole source of the agreement among the parties,
and, except to the extent a provision of this Agreement expressly incorporates
federal income tax rules by reference to sections of the Code or Regulations or
is expressly prohibited or ineffective under the Act, this Agreement shall
govern, even when inconsistent with, or different than, the provisions of the
Act or any other law. To the extent any provision of this Agreement is
prohibited or ineffective under the Act, this Agreement shall be considered
amended to the smallest degree possible in order to make such provision
effective under the Act. If the Act is subsequently amended or interpreted in
such a way as to validate a provision of this Agreement that was formerly
invalid, such provision shall be considered to be valid from the effective date
of such interpretation or amendment. Each Member shall be entitled to rely on
the provisions of this Agreement, and no Member shall be liable to the Company
or to any other Member for any action or refusal to act taken in good faith
reliance on this Agreement, except for gross negligence or willful misconduct.
The Members and the Company agree that the duties and obligations imposed on the
Members and Managers as such shall be limited to those set forth in this
Agreement, which is intended to govern the relationship among the Company, the
Members and the Managers, notwithstanding any provision of the Act or common law
to the contrary, including any fiduciary or similar obligations imposed at law
or in equity.

Section 2.3 Name. The name of the Company shall be Cohen Brothers, LLC, and such
name shall be used at all times in connection with the conduct of the Company’s
business. At the Effective Time (as defined in the Merger Agreement), Article I
of the Certificate was amended to read in its entirety: “The name of the company
is Cohen Brothers, LLC”.

Section 2.4 Term. The Company shall have perpetual existence until it is
dissolved and its affairs wound up in accordance with this Agreement and the
Act.

Section 2.5 Filing of Certificate. The Certificate was filed with the Secretary
of State pursuant to the Act on February 9, 2006.

 

- 11 -



--------------------------------------------------------------------------------

Section 2.6 Registered Agent and Office. The Company’s registered agent for
service of process and registered office in the State of Delaware shall be that
Person and location reflected in the Certificate. The Board of Managers may,
from time to time, change the registered agent or office through appropriate
filings with the Secretary of State. If the registered agent ceases to act as
such for any reason or the registered office shall change, the Board of Managers
shall promptly designate a replacement registered agent or file a notice of
change of address, as the case may be. If the Board of Managers fails to
designate a replacement registered agent or change of address of the registered
office, any Member may designate a replacement registered agent or file a notice
of change of address.

Section 2.7 Principal Office. The Company’s principal office shall initially be
located at 2929 Arch Street, Philadelphia, PA 19104. The Board of Managers may
change the location of the Company’s principal office from time to time. The
Board of Managers shall make any filing and take any other action required by
applicable law in connection with the change and shall give notice to all
Members of the new location of the Company’s principal office promptly after the
change becomes effective. The Board of Managers may establish and maintain
additional offices for the Company.

Section 2.8 Foreign Qualifications. The Company shall qualify to do business as
a foreign limited liability company in each jurisdiction, if any, in which the
nature of its business requires such qualification. The Board of Managers may
select any Person permitted by applicable law to act as registered agent for the
Company in each jurisdiction in which it is qualified to do business, and may
replace any such Person from time to time.

ARTICLE III

BUSINESS, PURPOSES AND POWERS

Section 3.1 Business and Purposes,. The purpose and business of the Company is
to engage in any lawful act or activity for which limited liability companies
may be organized under the Act.

Section 3.2 Powers. The Company shall have all powers of a limited liability
company under the Act and the power to do all things necessary or convenient to
operate its business and accomplish its purposes.

Section 3.3 Issuances to Parent.

(a) No additional Units shall be issued to Parent unless (i) the additional
Units are issued to all Members in proportion to their respective Percentage
Interests with respect to the class of Units so issued, (ii) (a) the additional
Units are issued in connection with an issuance of Common Shares or preferred
shares or other interests in Parent, which preferred shares or other interests
have designations, preferences and other rights, terms and provisions that are
substantially the same as the designations, preferences and other rights, terms
and provisions of the additional Units issued to Parent and (b) Parent directly
or indirectly contributes or otherwise causes to be transferred to the Company
the cash proceeds or other consideration, if any, received in connection with
the issuance of such Common Shares, preferred shares or other interests in
Parent or (iii) the additional Units are issued upon the conversion, redemption
or

 

- 12 -



--------------------------------------------------------------------------------

exchange of debt, Units or other securities issued by the Company. In the event
that the Company issues additional Units pursuant to this section, the Members
shall make such revisions to this Agreement as they determine by Majority Vote
are necessary to reflect the issuance of such additional Units.

(b) In the event of any issuance of additional Common Shares, preferred shares
or other interests by Parent, and the direct or indirect contribution to the
Company, by Parent, of the cash proceeds or other consideration received from
such issuance, any of Parent’s expenses associated with such issuance shall be
considered to be a Company expense, including any underwriting discounts or
commissions (it being understood that if the proceeds actually received by
Parent are less than the gross proceeds of such issuance as a result of any
underwriter’s discount or other expenses paid or incurred by Parent in
connection with such issuance, then Parent shall be deemed to have made a
Capital Contribution to the Company in the amount of the gross proceeds of such
issuance and the Company shall be deemed simultaneously to have reimbursed
Parent pursuant to Section 6.11 for the amount of such underwriter’s discount or
other expenses).

ARTICLE IV

MEMBERS AND CAPITAL CONTRIBUTIONS

Section 4.1 Members.

(a) The Members individually own the Units and have the corresponding Percentage
Interests in the Company as set forth on Schedule A hereto. The Board of
Managers shall modify Schedule A from time to time upon the issuance of
additional Units or a transfer of Units to reflect the then current Members and
their respective Percentage Interests in the Company and such schedule shall be
kept at the principal office of the Company.

(b) As of the date of this Agreement, the only Company Security shall be the
Units. Subject to Section 7.1 hereof, the Company may issue additional Company
Securities and options, rights, warrants and appreciation rights relating to the
Company Securities for any Company purpose at any time and from time to time to
such Persons for such consideration and on such terms and conditions as shall be
established by the Board of Managers upon a Majority Vote of the Members.
Subject to Section 7.1 hereof, each additional Company Security authorized to be
issued by the Company may be issued in one or more classes, or one or more
series of any such classes, with such designations, preferences, rights, powers
and duties (which may be senior to existing classes and series of Company
Securities) as shall be fixed by the Board of Managers and approved by a
Majority Vote of the Members.

(c) A Member shall not have a right to resign as a Member prior to the
dissolution and winding up of the Company.

(d) A Member’s Units may be subject to vesting requirements and restrictions on
transfer as set forth in separate Vesting Agreements.

Section 4.2 Capital Contributions. The Company shall keep a record of the
Capital Contributions made by the Members. The Capital Contribution deemed made
by each Member as of the date hereof shall be as set forth in Schedule A. The
Members may, but shall not be required to, make additional Capital Contributions
to the Company.

 

- 13 -



--------------------------------------------------------------------------------

Section 4.3 Fair Market Values and Adjusted Tax Basis of Assets. The parties
hereto agree that the Company shall determine in good faith the Carrying Values
and Adjusted Tax Basis of the assets of the Company immediately following the
Contribution and shall deliver a schedule containing such information to each
Member by March 31, 2010.

Section 4.4 Company Equity Compensation Plan. The Board of Managers may, subject
to Section 7.1, adopt a plan pursuant to which (a) Units or securities
derivative of or convertible into Units may be issued from time to time to
Persons who provide services to the Company for such consideration, if any, as
the Board of Managers may determine to be appropriate, and (b) such Persons may
be admitted as Members. The terms and conditions of such plan and the equity
securities issuable thereunder shall be as determined by the Board of Managers.

Section 4.5 Record Holders. The Company shall be entitled to treat the Person in
whose name any Company Security stands on the books of the Company as the
absolute owner thereof, and as a Member of the Company holding the Membership
Interest evidenced thereby. The Company shall not be bound to recognize any
equitable or other claim to, or interest in, such Company Security on the part
of any other Person, whether or not the Company has express or other notice of
such claim.

Section 4.6 Capital Accounts.

(a) The Company shall establish and maintain a Capital Account for each Member
in accordance with the provisions of Section 704(b) of the Code and the
Regulations thereunder.

(b) Each Member’s Capital Account shall be maintained in accordance with the
following provisions:

(i) On the date hereof, each Member’s Capital Account shall be credited with the
amount of the Capital Contribution it has made or is deemed to have made with
respect to such class of Membership Interest pursuant to Section 4.2;

(ii) Each such Capital Account shall thereafter be credited with the amounts of
such Member’s Capital Contributions, such Member’s distributive share of Profits
and any items in the nature of income or gain which are specially allocated to
such Member pursuant to Article V, and the amount of any liabilities of the
Company assumed by such Member or which are secured by any property distributed
by the Company to such Member;

(iii) Each such Capital Account shall thereafter be charged with the amounts of
cash and the Carrying Value of any property distributed by the Company to such
Member pursuant to any provision of this Agreement, and charged with such
Member’s distributive share of Losses and any items in the nature of expenses or
losses which are specially allocated to the Member pursuant to Article V, and
the amount of any liabilities of such Member assumed by the Company or which are
secured by any property contributed by such Member to the Company;

 

- 14 -



--------------------------------------------------------------------------------

(iv) If all or a portion of a Member’s Membership Interest is Transferred in
accordance with the terms of this Agreement, the transferee shall succeed to the
Capital Account of the transferor to the extent it relates to the Transferred
Membership Interest; and

(v) In determining the amount of any liability for purposes of this Section,
Section 752(c) of the Code and any other applicable provisions of the Code and
Regulations shall be taken into account.

This Section and other provisions of this Agreement relating to the maintenance
of Capital Accounts are intended to comply with Regulations Section 1.704-1(b),
and shall be interpreted and applied in a manner consistent with such
Regulations. If the Board of Managers determines that it is prudent to modify
the manner in which the Capital Accounts, or any charges or credits thereto
(including charges or credits relating to liabilities which are secured by
contributions or distributed property or which are assumed by the Company or by
Members), are computed in order to comply with such Regulations, the Board of
Managers may make such modification. The Board of Managers also shall make any
adjustments that may be necessary or appropriate to maintain equality between
the Capital Accounts of the Membership Interests and the amount of capital
reflected on the Company’s balance sheet, as computed for book purposes, in
accordance with Regulations Section 1.704-1(b)(2)(iv)(q), and make any
appropriate modifications in the event unanticipated events might otherwise
cause this Agreement not to comply with Regulations Section 1.704-1(b).

Section 4.7 No Interest on Capital Contributions. Members shall not be paid
interest on their Capital Contributions.

Section 4.8 Return of Capital Contributions. No Member or Assignee shall be
entitled to demand the return of the Member’s Capital Account or Capital
Contribution at any particular time, except upon dissolution of the Company. No
Member or Assignee shall be entitled at any time to demand or receive property
other than cash.

Section 4.9 No Third Party Beneficiary Rights. The provisions of this Section
are not intended to be for the benefit of any creditor or any other Person
(other than a Member in its capacity as such) to whom any debts, liabilities or
obligations are owed by (or who otherwise has any claim against) the Company or
any of the Members; and no such creditor or other Person shall obtain any right
under any of such provisions or shall by reason of any of such provisions make
any claim in respect of any debt, liability or obligation (or otherwise) against
the Company or any of the Members.

ARTICLE V

DISTRIBUTIONS AND ALLOCATIONS

Section 5.1 Distributions. The amount and timing of all distributions of
Available Cash from Operations and Available Cash from Capital Transactions to
Members shall be at the discretion of the Board of Managers; provided that, to
the extent of Available Cash from

 

- 15 -



--------------------------------------------------------------------------------

Operations and Available Cash from Capital Transactions, (a) an amount of cash
equal to any Debt Service Distribution shall be distributed to Parent, and
(b) an amount of cash equal to the First Level Distribution shall be distributed
at least annually with respect to each Fiscal Year within ninety (90) days after
the end of the Fiscal Year. The Debt Service Distributions and the Voluntary
Debt Service Distributions shall be distributed to Parent for the sole purpose
of satisfying Parent’s payment obligations under the Contingent Convertible
Notes and the Junior Subordinated Notes, as applicable, and no portion of these
distributions shall be made to any Member other than Parent. All other
distributions of Available Cash from Operations and Available Cash from Capital
Transactions, including the First Level Distribution, shall be made to the
Members pro rata based on their respective Percentage Interests. Notwithstanding
the foregoing, other than distributions provided for in subsections (a) and
(b) of this Section 5.1, no distributions shall be made pursuant to this
Section 5.1 during the existence of an event of default under the Contingent
Convertible Notes or the Junior Subordinated Notes. The Board of Managers may
distribute First Level Distributions in quarterly installments on an estimated
basis prior to the end of a Fiscal Year, but if the amounts distributed by the
Company as estimated quarterly First Level Distributions with respect to a
Fiscal Year exceed the greater of (1) the amount of First Level Distributions to
which the Members are entitled for such Fiscal Year; or (2) the total amount of
distributions to which the Members are entitled in such Fiscal Year; each Member
will, within fifteen (15) days after the Member’s federal income tax return for
such Fiscal Year is filed, return such excess to the Company and such excess
will be treated as a distribution to such Member until it is returned.

Section 5.2 Determination of Profits and Losses. For purposes of this Agreement,
the profit (“Profit”) or loss (“Loss”) of the Company for each Fiscal Year or
other period shall be the taxable income or loss of the Company for such Fiscal
Year or other period as determined for Federal income tax purposes in accordance
with Section 703(a)(1) of the Code (for this purpose, all items of income, gain,
loss or deduction required to be stated separately pursuant to Section 703(a)(1)
shall be included in such taxable income or loss), but computed with the
following adjustments except to the extent already taken into account in
determining taxable income or loss:

(a) by including as an item of gross income any tax-exempt income received by
the Company;

(b) by treating as a deductible expense any expenditure of the Company described
in Section 705(a)(2)(B) of the Code or treated as described in such Code Section
by Regulations Section 1.704-1(b)(2)(iv)(i);

(c) gain or loss resulting from any disposition of Company property shall be
computed by reference to the Carrying Value of the property disposed of, rather
than its Adjusted Basis, and in lieu of depreciation, amortization or cost
recovery deduction, there shall be taken into account the Depreciation, as
determined hereunder;

(d) in the event the Carrying Value of an asset of the Company is adjusted
pursuant to clauses (ii) or (iii) of the definition thereof, the amount of such
adjustment shall be taken into account as gain or loss from the disposition of
such asset for purposes of computing Profit or Loss;

 

- 16 -



--------------------------------------------------------------------------------

(e) to the extent an adjustment to the Adjusted Basis of any asset of the
Company pursuant to Sections 734(b) or 743(b) of the Code is required by
Regulations Section 1.704-1(b)(2)(iv)(m)(4) to be taken into account in
determining Capital Accounts as a result of a distribution other than in
complete liquidation of a Member’s Membership Interest, the amount of such
adjustment shall be treated as an item of gain (if the adjustment increases the
Adjusted Basis of the asset) or loss (if the adjustment decreases the Adjusted
Basis of the asset) from the disposition of the asset and shall be taken into
account for purposes of computing Profit or Loss; and

(f) after making the special allocations required by Section 5.9.

Section 5.3 Allocation of Profits. The Profit of the Company for each Fiscal
Year in which the Company has a Profit shall be allocated among, and credited to
the Capital Accounts of, the Members in accordance with their Percentage
Interests.

Section 5.4 Allocation of Losses. The Loss of the Company for each Fiscal Year
in which the Company has a Loss shall be allocated among, and charged to the
Capital Accounts of, the Members in accordance with their Percentage Interests.

Section 5.5 [Intentionally Omitted].

Section 5.6 Income Tax Allocations.

(a) Except as otherwise provided in this Section 5.6, for purposes of Sections
702 and 704 of the Code, or the corresponding sections of any future Federal
internal revenue law, or any similar tax law of any state or other jurisdiction,
the Company’s profits, gains and losses for Federal income tax purposes, and
each item of income, gain, loss or deduction entering into the computation
thereof; shall be allocated among the Members in the same proportions as the
corresponding “book” items are allocated pursuant to this Section.

(b) Notwithstanding Section 5.6(a), each item of taxable income, gain, loss or
deduction attributable to any property of the Company or the Subsidiary
contributed by a Member, or the Carrying Value of which has been adjusted
pursuant to clause (ii) of the definition of Carrying Value, shall be allocated
among the Members in accordance with Section 704(c) of the Code, using such
method permitted by Section 704(c) of the Code and the Regulations thereunder as
may be reasonably selected by the Tax Matters Partner, on the advice of the
Company’s independent accountants, so as to take into account the variation, at
the time of contribution or adjustment to Carrying Value, between the Adjusted
Basis and the Carrying Value of such property, as required by Regulations
Section 1.704-1(b)(4)(i) and Section 1.704-3.

(c) If any portion of the Profit from a Capital Transaction allocated among the
Members is characterized as ordinary income under the recapture provisions of
the Code or is subject to a different rate of tax under the Code, each Member’s
distributive share of taxable gain from the sale of the property that gave rise
to such Profit (to the extent possible) shall include a proportionate share of
the recapture income or income that is subject to a different rate of tax equal
to that Member’s share of prior cumulative depreciation deductions with respect
to the property that give rise to the recapture income or the income that is
subject to a different rate of tax.

 

- 17 -



--------------------------------------------------------------------------------

Section 5.7 Transfers During Fiscal Year. In the event of the Transfer of all or
any part of a Membership Interest (in accordance with the provisions of this
Agreement) at any time other than the end of a Fiscal Year, the share of Profit
or Loss (in respect of the Membership Interest so Transferred) shall be
allocated between the transferor and the transferee in the same ratio as the
number of days in the Fiscal Year before and after such Transfer; provided,
however, that the Company may elect to allocate Profit and Loss with respect to
the Membership Interest so transferred by closing the books of the Company on
the date of the Transfer and allocating the Profit and Loss with respect to the
Membership Interest so transferred as if the taxable year of the Company
consisted of two separate taxable years. This Section shall not apply to Profit
or Loss from Capital Transactions or to other extraordinary nonrecurring items.
Profit and Loss from Capital Transactions shall be allocated on the basis of the
Members’ Percentage Interests on the date of closing of the sale and
extraordinary or nonrecurring items of gain or loss shall be allocated on the
basis of the Members’ Percentage Interests on the date the gain is realized or
the loss incurred, as the case may be.

Section 5.8 Amortization and Allocation of Organization Expenses. The Company
elected to amortize over a period of 180 calendar months all Organization
Expenses in accordance with the provisions of Section 709(b) of the Code, and
all start-up expenses in accordance with the provisions of Section 195 of the
Code.

Section 5.9 Special Allocations to Comply with Section 704 Regulations.

(a) Minimum Gain Chargeback - Nonrecourse Liability. Except as otherwise
provided in Regulations Section 1.704-2(f), if there is a net decrease in the
Minimum Gain on Nonrecourse Liability during any Fiscal Year, the Members shall
be allocated items of income and gain for the Fiscal Year, before any other
allocation of Company items described in Code Section 704(b) is made for the
Fiscal Year (and, if necessary subsequent Fiscal Years), in the amounts and in
the proportions required by Regulations Sections 1.704-2(f) and
1.704-2(j)(2)(i). The allocations referred to in this paragraph shall be
interpreted and applied to satisfy the requirements of Regulations
Section 1.704-2(f).

(b) Minimum Gain Chargeback - Member Nonrecourse Debt. Except as otherwise
provided in Regulations Section 1.704-2(i)(4), if there is a decrease in the
Minimum Gain on Member Nonrecourse Debt during a Fiscal Year, then any Member
who has a share of the Minimum Gain on Member Nonrecourse Debt at the beginning
of the Fiscal Year shall be allocated items of income and gain for the Fiscal
Year, before any other allocation of Company items described in Code
Section 704(b) is made for the Fiscal Year (and, if necessary, subsequent Fiscal
Years), in the amounts and in the proportions required by Regulations Sections
1.704-2(i)(4) and 1.704-2(j)(2)(ii). The allocations referred to in this
paragraph shall be interpreted and applied to satisfy the requirements of
Regulations Section 1.704-2(i)(4).

(c) General Rule. If any Member unexpectedly receives any adjustments,
allocations or distributions described in clauses (4), (5) or (6) of Regulations
Section 1.704-1(b)(2)(ii)(d), items of Company income and gain shall be
specially allocated to such Member in an amount and manner sufficient to
eliminate, to the extent required by the Treasury Regulations, the Adjusted
Capital Account Deficit of the Member as quickly as possible. This Section is
intended to constitute a “qualified income offset” within the meaning of
Regulation Section 1.704-1(b)(2)(ii)(d)(3) and shall be interpreted accordingly.

 

- 18 -



--------------------------------------------------------------------------------

(d) Member Nonrecourse Debt Deductions. Member Nonrecourse Deductions with
respect to Member Nonrecourse Debt shall be specially allocated among the Member
or Members who bear the economic risk of loss with respect to such Member
Nonrecourse Debt in the amounts and in the proportions required by Regulations
Section 1.704(2)(i)(1). The allocations referred to in this subsection shall be
interpreted and applied to satisfy the requirements of Regulations
Section 1.704-2(i).

(e) Gross Income Allocation. Each Member who has an Adjusted Capital Account
Deficit at the end of any Fiscal Year shall be specially allocated items of
Company income and gain in the amount of such excess as quickly as possible,
provided that an allocation pursuant to this Section shall be made only if and
to the extent that such Member would have an Adjusted Capital Account Deficit
after all other allocations provided for in this Article V have been made as if
this Section were not a part of this Agreement.

(f) Section 754 Adjustments. In any case where an adjustment to the Adjusted
Basis of any Company asset pursuant to Sections 734(b) or 743(b) of the Code is
required (pursuant to Regulations Section 1.704-1(b)(2)(iv)(m)(2) or Regulations
1.704-1(b)(2)(iv)(m)(4)), to be taken into account in determining Capital
Accounts because of a distribution to a Member in complete liquidation of the
Member’s interest in the Company, the amount of such adjustment to Capital
Accounts shall be treated as an item of gain (if the adjustment increases the
basis of the asset) or loss (if the adjustment decreases such basis), and such
gain or loss shall be specially allocated among the Members in accordance with
their interests in the Company in the event that (i) Regulations
Section 1.704¬1(b)(2)(iv)(m)(2) applies, or (ii) the Members to whom such
distribution was made in the event that Regulations
Section 1.704-1(b)(2)(iv)(m)(4) applies.

(g) Curative Allocations. The term “Regulatory Allocations” shall mean the
allocations set forth in subsections (a) through (e). Offsetting special
allocations of Company income, gain, loss or deduction shall be made so that
after such offsetting allocations are made, each Member’s Capital Account is, to
the extent possible, equal to the Capital Account such Member would have had if
the Regulatory Allocations were not included in this Agreement.

(h) Winding Up. Upon the winding up of the Company or upon a “book-up” event
resulting in an adjustment to the Carrying Value of assets pursuant to paragraph
(ii) or (iii) of the definition of Gross Asset Value, Profits and Losses (or
items thereof) shall be allocated among the Members to the extent of and in
proportion to the amount necessary to cause each such Member’s Capital Account
to equal the amount that would be distributed to such Member if liquidating
distributions of the Company were made in accordance with Section 5.1(b).

(i) Allocation with Respect to Debt Service Distribution. Parent shall be
specially allocated items of gross income and gain for each Fiscal Year until
the cumulative items of gross income and gain allocated pursuant to this
Section 5.9(i) for the current Fiscal Year and all prior Fiscal Years equal the
cumulative Debt Service Distributions and Voluntary Debt Service Distributions
made to Parent for the current Fiscal Year and all prior Fiscal Years. The items
allocated pursuant to this Section 5.9(i) shall consist first of ordinary income
items to the extent ordinary income items are available to allocate.

 

- 19 -



--------------------------------------------------------------------------------

(j) Allocations with Respect to the Plan. If any Member or Member(s) surrender
Units to fund the issuance of any Plan Units, the deduction attributable to the
issuance of such Plan Units shall be allocated among the Member or Members who
so funded the issuance in accordance with the percentage of Plan Units funded by
such Member or Member(s).

Section 5.10 Intentionally Omitted.

Section 5.11 Tax Matters Partner. Parent shall be the “tax matters partner” of
the Company pursuant to Section 6231(a)(7) of the Code (the “Tax Matters
Partner”). The Tax Matters Partner shall be authorized and required to approve
and sign all federal and state income and other tax returns required to be filed
by the Company and to represent the Company (at the expense of the Company) in
connection with all matters pertaining to any federal, state or local tax
issues, including any examinations or audits of the affairs of the Company or
the Subsidiary by any taxing authority and any resulting administrative and
judicial proceedings, and to expend funds of the Company for professional
services and costs associated therewith. The Tax Matters Partner shall take all
actions necessary to preserve the rights of the Members with respect to audits
and shall provide all Members with notices of all such proceedings and other
information as required by law. The Tax Matters Partner shall not consent to
extend the statute of limitations with respect to any partnership items of the
Company, enter into any settlement agreement with any taxing authority, or file
a petition for the readjustment of partnership items (or other similar appeal)
without the express, written consent of all of the Members. Notwithstanding the
foregoing, no Member waives, and all Members hereby expressly retain, all
rights, powers and privileges allowed to them under Sections 6221-6233 of the
Code and the Treasury Regulations thereunder, including but not limited to the
right to participate in an administrative proceeding and not to be bound by
settlement agreements entered into by the Tax Matter Partner. The Tax Matters
Partner shall keep the Members timely informed of its activities under this
Section and shall show all material income tax returns to the Members at least
ten days prior to filing them. The Tax Matters Partner may prepare and file
protests or other appropriate responses to such audits. The Tax Matters Partner
shall select counsel to represent the Company in connection with any audit
conducted by the Internal Revenue Service or by any state or local authority.
All costs incurred in connection with the foregoing activities, including legal
and accounting costs, shall be borne by the Company. Each Member agrees to
cooperate with the Tax Matters Partner and to do or refrain from doing any or
all things reasonably required by the Tax Matters Partner in connection with the
conduct of all such proceedings.

Section 5.12 Election to be Taxed as Partnership. The Company shall be treated
as a partnership for federal income tax purposes. No Member shall cause the
Company to elect to be treated other than as a partnership (or shall cause any
Subsidiary to be treated other than as a disregarded entity) for federal income
tax purposes in accordance with Regulations Section 301.7701-3(c), unless such
election is approved in writing by all Members.

Section 5.13 Tax Withholding Distributions. Each Member hereby authorizes the
Company to withhold from or pay on behalf of or with respect to such Member any
amount of federal, state, local or foreign taxes that the Company determines it
is required to withhold with

 

- 20 -



--------------------------------------------------------------------------------

respect to any amount distributable or allocable to such Member. In the event
that the Company is required to deposit or pay any tax on behalf of a Member
with respect to the taxable income of the Company allocable to such Member for
any Fiscal Year, such deposit or payment shall be treated as an advance
recoverable from future distributions of Available Cash from Operations and
Available Cash from Capital Transactions to the Member. To the extent that such
advances to a Member for a Fiscal Year exceed the sum of Available Cash from
Operations and Available Cash from Capital Transactions distributable to the
Member for such Fiscal Year, and have not been recovered from any other
distributions of Available Cash from Operations or of Available Cash from
Capital Transactions, such advances shall be repaid by the Member to the Company
promptly on demand.

ARTICLE VI

RIGHTS AND DUTIES OF MEMBERS

Section 6.1 Voting Rights. Each Unit shall entitle the holder thereof to one
vote per Unit on any matter submitted to a vote or for the consent of the
Members.

Section 6.2 Annual Meetings. There shall be no annual meeting of the Members.

Section 6.3 Special Meetings. Special meetings of the Members may be called by
the Board of Managers, the Chairman of the Board of Managers or by a Majority
Vote of the Members on at least one day’s notice.

Section 6.4 Quorum; Acts of Members. At all meetings of the Members the presence
in person or by proxy of Units representing a majority of the votes entitled to
be cast shall constitute a quorum for the transaction of business. Except as
otherwise provided in the Act, the Certificate or this Agreement, the
affirmative vote of the majority of the voting power of the Units, taken as a
single class, present in person or represented by proxy at a meeting and
entitled to vote thereat shall be the act of the Members.

Section 6.5 Action by Written Consent. Any action required or permitted to be
taken at a meeting of the Members may be taken without a meeting if, prior or
subsequent to the action, a consent or consents thereto signed by Members who
would have been entitled to cast the minimum number of votes that would be
necessary to approve the action at a meeting at which all Members entitled to
vote thereon were present and voting is filed with the Company.

Section 6.6 Liability of Members. No Member shall be obligated to make Capital
Contributions to the Company except as provided in Section 4.2. No Member shall
have any personal liability with respect to the liabilities or obligations of
the Company. The failure of the Company to observe any formalities or
requirements relating to the exercise of its powers or the management of its
business or affairs under this Agreement or the Act shall not be grounds for
imposing personal liability on the Members for liabilities or obligations of the
Company.

Section 6.7 Indemnification. To the fullest extent permitted by the laws of the
State of Delaware, each Member shall be entitled to indemnity from the Company
(but not from any other Member) for any act performed by such Member within the
scope of the authority conferred on such Member by this Agreement, except for
acts of fraud, gross negligence, misrepresentation, breach of fiduciary duty or
willful misconduct.

 

- 21 -



--------------------------------------------------------------------------------

Section 6.8 Outside Activities. Each Member and any Person who is an Affiliate
of a Member may engage or hold interests in other business ventures of every
kind and description for the Member’s or the Affiliate’s own account, whether or
not such business ventures are in direct or indirect competition with the
business of the Company and whether or not the Company has any interest therein.
Neither the Company nor any of the Members shall have any rights by virtue of
this Agreement in such independent business ventures or to the income or profits
derived therefrom.

Section 6.9 Prohibition Against Partition. Each Member irrevocably waives any
and all rights the Member may have to maintain an action for partition with
respect to any property of the Company.

Section 6.10 Issuance of Securities by Parent. Parent shall not issue any
additional Common Shares or preferred shares or other interests convertible into
or exercisable for Common Shares or preferred shares of Parent (“Other
Securities”) unless Parent contributes directly or indirectly the cash proceeds
or other consideration, if any, received from the issuance of such additional
Common Shares, preferred shares or Other Securities, as the case may be, to the
Company in exchange for (x) in the case of an issuance of Common Shares, Units
or (y) in the case of an issuance of preferred shares or other securities, units
of the Company with designations, preferences and other rights, terms and
provisions that are substantially the same as the designations, preferences and
other rights, terms and provisions of such preferred shares; provided, however,
that notwithstanding the foregoing, Parent may issue Common Shares, preferred
shares or Other Securities (a) pursuant to Parent’s equity compensation plans,
(b) pursuant to Section 12.2 hereof, (c) pursuant to a dividend or distribution
(including any stock split) of Common Shares, preferred shares or Other
Securities to all of the holders of Common Shares, preferred shares or Other
Securities, as the case may be, or (d) upon a conversion, redemption or exchange
of preferred shares. In the event of any issuance of additional Common Shares,
preferred shares or Other Securities by Parent, and the direct or indirect
contribution to the Company, by Parent, of the cash proceeds or other
consideration received from such issuance, any of Parent’s expenses associated
with such issuance shall be considered to be a Company expense, including any
underwriting discounts or commissions (it being understood that if the proceeds
actually received by Parent are less than the gross proceeds of such issuance as
a result of any underwriter’s discount or other expenses paid or incurred by
Parent in connection with such issuance, then Parent shall be deemed to have
made a Capital Contribution to the Company in the amount of the gross proceeds
of such issuance and the Company shall be deemed simultaneously to have
reimbursed Parent pursuant to Section 6.11 for the amount of such underwriter’s
discount or other expenses).

Section 6.11 Reimbursement of Parent.

(a) The Company shall be responsible for and shall pay all expenses relating to
the Company’s and Parent’s organization, the ownership of their assets and their
operations. Parent is hereby authorized to pay compensation for accounting,
administrative, legal, technical, management and other services rendered to the
Company. Except to the extent provided in this Agreement, Parent and its
Affiliates shall be reimbursed on a monthly basis, or such other basis as Parent
may determine in its sole and absolute discretion, for all expenses that Parent
and its Affiliates incur relating to the ownership and operation of, or for the
benefit of, the Company

 

- 22 -



--------------------------------------------------------------------------------

(including, without limitation, administrative expenses); provided, that the
amount of any such reimbursement shall be reduced by any interest earned by
Parent with respect to bank accounts or other instruments or accounts held by it
on behalf of the Company. The Members acknowledge that all such expenses of
Parent are deemed to be for the benefit of the Company. Such reimbursement shall
be in addition to any reimbursement made as a result of indemnification pursuant
to Section 7.12 hereof. In the event that certain expenses are incurred for the
benefit of the Company and other entities (including Parent), such expenses will
be allocated to the Company and such other entities in such a manner as Parent
in its sole and absolute discretion deems fair and reasonable. All payments and
reimbursements hereunder shall be characterized for federal income tax purposes
as expenses of the Company incurred on its behalf, and not as expenses of
Parent.

(b) If Parent shall elect to purchase from its stockholders Common Shares for
the purpose of delivering such Common Shares to satisfy an obligation under any
dividend reinvestment program adopted by Parent, any employee stock purchase
plan adopted by Parent or any similar obligation or arrangement undertaken by
Parent in the future or for the purpose of retiring such Common Shares, the
purchase price paid by Parent for such Common Shares and any other expenses
incurred by Parent in connection with such purchase shall be considered expenses
of the Company and shall be advanced to Parent or reimbursed to Parent, subject
to the condition that: (1) if such Common Shares subsequently are sold by
Parent, Parent shall pay or cause to be paid to the Company any proceeds
received by Parent for such Common Shares (which sales proceeds shall include
the amount of dividends reinvested under any dividend reinvestment or similar
program; provided, that a transfer of Common Shares for Units pursuant to
Section 12.2 would not be considered a sale for such purposes); and (2) if such
Common Shares are not retransferred by Parent within 30 days after the purchase
thereof, or Parent otherwise determines not to retransfer such Common Shares,
Parent shall cause the Company to redeem a number of Units held by Parent equal
to the number of such Company Shares, as adjusted for stock dividends and
distributions, stock splits and subdivisions, reverse stock splits and
combinations, distributions of rights, warrants or options, and distributions of
evidences of indebtedness or assets relating to assets not received by Parent
pursuant to a pro rata distribution by the Company (in which case such
advancement or reimbursement of expenses shall be treated as having been made as
a distribution in redemption of such number of Units held by Parent).

(c) As set forth in Section 3.3, Parent shall be treated as having made a
Capital Contribution in the amount of all expenses that Parent incurs relating
to Parent’s offering of Common Shares, preferred shares or Other Securities.

Section 6.12 Outside Activities of Parent. Parent shall not directly or
indirectly enter into or conduct any business, other than in connection with
(a) the ownership, acquisition and disposition of Units, (b) the management of
the business of the Company, (c) financing or refinancing of any type related to
the Company or its assets or activities, (d) any of the foregoing activities as
they relate to a Subsidiary of the Company, and (e) such activities as are
incidental thereto. Nothing contained herein shall be deemed to prohibit Parent
from executing guarantees of Company debt.

 

- 23 -



--------------------------------------------------------------------------------

ARTICLE VII

MANAGEMENT OF THE COMPANY

Section 7.1 Management and Control of Business; Authority of Board of Managers.
Management of the business and affairs of the Company and the Subsidiaries shall
be vested in the Board of Managers, who may exercise all powers of the Company
and perform or authorize the performance of all lawful acts which are not by the
Act or this Agreement directed or required to be exercised or performed by the
Members. The Board of Managers shall consist of three Managers. The initial
Managers shall be Daniel G. Cohen, Christopher Ricciardi and Joseph Pooler.
Daniel G. Cohen shall be the initial Chairman of the Board of Managers. A
Manager may resign at any time for any reason or for no reason. Upon resignation
of a Manager, a new Manager shall be elected by the Members by a Majority Vote.
A Manager may be removed by the Company upon a Majority Vote. Notwithstanding
any other provision of this Agreement, the Company shall not, without receiving
advance approval by Parent and a Majority Vote of the Designated Non-Parent
Members, if any, take or permit to be taken any of the following actions:

(a) other than as specifically contemplated by the Merger Agreement and this
Agreement, issue any Units or other securities of the Company to any Person
other than Parent;

(b) other than as specifically contemplated by the Merger Agreement, enter into
or suffer a transaction constituting a Company Change of Control;

(c) other than as specifically contemplated by the Merger Agreement, amend this
Agreement or the Certificate;

(d) remove Daniel G. Cohen as a Manager or as Chairman of the Board of Managers
other than for cause;

(e) adopt an equity compensation plan pursuant to Section 4.4; or

(f) adopt any plan of liquidation or dissolution, or file a certificate of
dissolution.

Section 7.2 Meetings. Meetings of the Board of Managers, or any committee
thereof, shall be held at such times and places within or without the State of
Delaware as the Board of Managers, or any committee thereof, as appropriate, may
from time to time appoint or as may be designated in the notice of the meeting.
One or more Managers may participate in any meeting of the Board of Managers, or
of any committee thereof, by means of a conference telephone or similar
communications equipment by means of which all persons participating in the
meeting can hear one another. Participation in a meeting by such means shall
constitute presence in person at the meeting.

Section 7.3 Special Meetings. Special meetings of the Board of Managers may be
called by the Chairman on at least one day’s notice to each Manager, either by
telephone or in writing. Special meetings shall be called by the Chairman in
like manner and on like notice upon the written request of a majority of the
Managers in office.

 

- 24 -



--------------------------------------------------------------------------------

Section 7.4 Quorum. At all meetings of the Board of Managers a majority of the
Managers in office shall constitute a quorum for the transaction of business,
and the acts of a majority of the Managers present and voting at a meeting at
which a quorum is present shall be the acts of the Board of Managers, except as
may be otherwise specifically provided by the Act or by this Agreement. At all
committee meetings a majority of the committee members in office shall
constitute a quorum for the transaction of business, and the acts of a majority
of the committee members present and voting at a meeting at which a quorum is
present shall be the acts of the committee except as maybe otherwise
specifically provided by the Act, by this Agreement or by the resolution
establishing the committee.

Section 7.5 Action by Written Consent. Any action required or permitted to be
taken at a meeting of the Board of Managers, or any committee thereof, may be
taken without a meeting if, prior or subsequent to the action, a consent or
consents thereto signed by all of the Managers, or all of the committee members,
as appropriate, is filed with the Company.

Section 7.6 Committees. The Board of Managers may, by resolution adopted by a
unanimous vote of the Managers, establish one or more committees consisting of
one or more Managers as may be deemed appropriate or desirable by the Board of
Managers to serve at the pleasure of the Board. Any such committee, to the
extent provided in the resolution of the Board of Managers pursuant to which it
was created, shall have and may exercise all of the powers and authority of the
Board of Managers.

Section 7.7 Compensation. Managers shall not be entitled to receive a salary or
other compensation for their services as such. Managers shall be reimbursed for
expenses incurred in connection with attending meetings of the Board or any
Committee or otherwise incurred in the performance of their duties.

Section 7.8 Officers.

(a) The Company shall have an officer designated as the Company’s Chief
Executive Officer who shall be appointed from time to time by the Board of
Managers. The Chief Executive Officer of the Company is hereby delegated the
power, authority and responsibility of the day-to-day management,
administrative, financial and implementive acts of the Company’s business. The
Chief Executive Officer of the Company shall have the right and power to bind
the Company and to make the final determination on questions relative to the
usual and customary daily business decisions, affairs and acts of the Company.
Other primary management functions of the Company shall be assigned by the Board
of Managers.

(b) The Board of Managers may appoint such other officers as it may deem
advisable from time to time. Each officer of the Company shall hold office at
the pleasure of the Board of Managers, and the Board of Managers may remove any
officer at any time, with or without cause.

 

- 25 -



--------------------------------------------------------------------------------

Section 7.9 Power of Attorney.

(a) Each Member hereby constitutes and appoints each of the officers of the
Company and the Managers, with full power of substitution, as his true and
lawful agent and attorney-in-fact, with full power and authority in his name,
place and stead, to:

(i) execute, swear to, acknowledge, deliver, file and record in the appropriate
public offices (A) all certificates, documents and other instruments (including
this Agreement and the Certificate) that the Board of Managers deems necessary
or appropriate to form, qualify or continue the existence or qualification of
the Company as a limited liability company in the State of Delaware and in all
other jurisdictions in which the Company may conduct business or own property;
(B) all certificates, documents and other instruments that the Board of Managers
deems necessary or appropriate to reflect, in accordance with its terms, any
amendment, change, modification or restatement of this Agreement; (c) all
certificates, documents and other instruments (including conveyances and a
certificate of cancellation) that the Board of Managers deems necessary or
appropriate to reflect the dissolution and liquidation of the Company pursuant
to the terms of this Agreement; (D) all certificated, documents and other
instruments relating to the admission of any Member pursuant hereto; and (E) all
certificates, documents and other instruments relating to the determination of
the rights, preferences and privileges of any class or series of Company
Securities; and

(ii) execute, swear to, acknowledge, deliver, file and record all ballots,
consents, approvals, waivers, certificates, documents and other instruments
necessary or appropriate, in the discretion of the Board of Managers, to make,
evidence, give, confirm or ratify any vote, consent, approval, agreement or
other action that is made or given by the Members hereunder or is consistent
with the terms of this Agreement or is necessary or appropriate, in the
discretion of the Board of Managers, to effectuate the terms or intent of this
Agreement.

(b) The foregoing power of attorney is hereby declared to be irrevocable and a
power coupled with an interest, and it shall survive and, to the maximum extent
permitted by law, not be affected by the subsequent death, incompetency,
disability, incapacity, dissolution, bankruptcy or termination of any Member and
the transfer of all or any portion of such Member’s Membership Interest and
shall extend to such Member’s heirs, successors, assigns and personal
representatives. Each Member hereby agrees to be bound by any representation
made by an officer of the Company or a Manager acting in good faith pursuant to
such power of attorney; and each Member, to the maximum extent permitted by law,
hereby waives any and all defenses that may be available to contest, negate or
disaffirm the action of an officer of the Company or a Manager taken in good
faith under such power of attorney. Each Member shall execute and deliver to the
Board of Managers, within 15 days after receipt of the request therefor, such
further designation, powers of attorney and other instruments as the Board of
Managers deems necessary to effectuate this Agreement and the purposes of the
Company.

Section 7.10 Dealing with Related Persons. The Board of Managers, on behalf of
the Company or its Subsidiaries, may employ a Member, a Manager or an Affiliate
of a Member or a Manager to render or perform a service; may contract to buy
property from, or sell property to, any such Member, Manager or Affiliate; or
may otherwise deal with any such Member, Manager or Affiliate; provided that any
such transaction shall comply with any applicable policies of the Company, shall
be fully disclosed to all Members, shall be on terms that are fair and equitable
to the Company and shall be no less favorable to the Company than the terms, if
any, available from unrelated Persons in an arms-length transaction.

 

- 26 -



--------------------------------------------------------------------------------

Section 7.11 Conflicts of Interest. Each Manager may at any time and from time
to time engage in and possess interests in other business ventures of any and
every type and description, independently or with others, except ones in
competition with the Company, with no obligation to offer to the Company or any
Member or Manager the right to participate therein.

Section 7.12 Exculpation and Indemnification.

(a) The Managers and the officers of the Company shall not be held liable to the
Company or to any Member for any loss suffered by the Company unless such loss
is caused by such Manager’s or such officer’s gross negligence, willful
misconduct or violation of law. The Managers and the officers of the Company
shall not be liable for errors in judgment or for any acts or omissions that do
not constitute gross negligence, willful and wanton misconduct or violation of
law. The Board of Managers and the officers of the Company may consult with
counsel and accountants in respect of Company affairs and, provided the Board of
Managers and the officers act in good faith reliance upon the advice or opinion
of such counsel or accountants, the Managers and the officers shall not be
liable for any loss suffered by the Company in reliance thereon.

(b) Subject to the limitations and conditions as provided in this Section, each
Person who was or is made a party or is threatened to be made a party to or is
involved in any threatened, pending or completed action, suit or proceeding,
whether civil, criminal, administrative, arbitrative (hereinafter a
“Proceeding”), or any appeal in such a Proceeding or any inquiry or
investigation that could lead to such a Proceeding, by reason of the fact that
he or she is or was a Manager or an officer of the Company, or while a Manager
or officer of the Company is or was serving at the request of the Company as an
officer, director, partner, venturer, proprietor, trustee, employee, agent, or
similar functionary of another foreign or domestic limited liability company,
corporation, partnership, joint venture, sole proprietorship, trust, employee
benefit plan or other enterprise, shall be indemnified by the Company to the
fullest extent permitted by the Act, as the same exists or may hereafter be
amended (but, in the case of any such amendment, only to the extent that such
amendment permits the Company to provide broader indemnification rights than
such law permitted the Company to provide prior to such amendment) against
judgments, penalties (including excise and similar taxes and punitive damages),
fines, settlements and reasonable expenses (including attorneys’ fees) actually
incurred by such Person in connection with such Proceeding, and indemnification
under this Section shall continue as to a Person who has ceased to serve in the
capacity which initially entitled such Person to indemnity hereunder. The rights
granted pursuant to this Section shall be deemed contract rights, and no
amendment, modification or repeal of this Section shall have the effect of
limiting or denying any such rights with respect to actions taken or Proceedings
arising prior to any amendment, modification or repeal. It is expressly
acknowledged that the indemnification provided in this Section could involve
indemnification for negligence or under theories of strict liability.

(c) The right to indemnification conferred in this Section shall include the
right to be paid or reimbursed by the Company the expenses incurred by a Person
of the type entitled to be indemnified hereunder who was, is or is threatened to
be made a named defendant or respondent in a Proceeding in advance of the final
disposition of the Proceeding and without any determination as to the Person’s
ultimate entitlement to indemnification. Upon request, the

 

- 27 -



--------------------------------------------------------------------------------

Company shall pay such expenses incurred and to be incurred by any such Person
in advance of the final disposition of a Proceeding, upon receipt of an
undertaking by such Person to repay all amounts so advanced if it shall
ultimately be determined that such Person is not entitled to be indemnified
under this Section or otherwise.

(d) The right to indemnification and the advancement and payment of expenses
conferred in this Section shall not be exclusive of any other right which a
Person may have or hereafter acquire under any law (common or statutory),
provision of the Certificate or this Agreement, vote of Members or disinterested
Managers or otherwise.

(e) The Company shall purchase and maintain insurance, at its expense, to
protect itself and any Person who is or was serving as a Manager or officer or
agent of the Company or is or was serving at the request of the Company as a
director, officer, partner, venturer, proprietor, trustee, employee, agent or
similar functionary of another foreign or domestic limited liability company,
corporation, partnership, joint venture, sole proprietorship, trust, employee
benefit plan or other enterprise against any amounts entitled to be indemnified
whether or not the Company would have the power to indemnify such Person against
such expense, liability or loss under this Section. In addition, the Company
shall also have the right to purchase and maintain a reasonable amount of life
insurance on the life of the Managers, officers or other agents of the Company
as the Board of Managers deems necessary and appropriate.

(f) If this Section or any portion hereof shall be invalidated on any ground by
any court of competent jurisdiction, then the Company shall nevertheless
indemnify and hold harmless each Manager and officer of the Company or any other
Person indemnified pursuant to this Section as to any amounts entitled to be
indemnified hereunder to the full extent permitted by any applicable portion of
this Section that shall not have been invalidated and to the fullest extent
permitted by applicable law.

ARTICLE VIII

BOOKS OF ACCOUNT AND REPORTS; ACCESS TO RECORDS

Section 8.1 Books and Records. The Board of Managers shall keep, or cause to be
kept by the Company’s accountants, at the principal place of business of the
Company (or at such other place of business or office as the Board of Managers
may designate) true and correct books of account, in which shall be entered
fully and accurately each and every transaction of the Company and the
Subsidiaries. Each Member or its designated agent shall have access at the
Company’s office (or at the office of the Company’s accountants) to the
Company’s books of account and all other information concerning the Company and
the Subsidiaries required by the Act to be made available to Members at
reasonable times on Business Days, and may make copies thereof. A Member must
give the Company written notice of its desire to exercise rights under the
preceding sentence at least 5 Business Days in advance. The Company’s books
shall be kept on the accrual method of accounting in accordance with federal
income tax accounting principles, consistently applied, and for a fiscal period
which is the calendar year. Any Member shall have the right to a private audit
of the books and records of the Company, provided such audit is made at the
office of the Company (or the Company’s accountants) at which such books and
records are located and at the expense of the Member desiring it and is made at
reasonable times on Business Days, after written notice given to the Company at
least 15 Business Days in advance.

 

- 28 -



--------------------------------------------------------------------------------

Section 8.2 Reports to Members. The Company shall prepare and deliver to each
Member, as promptly as practicable and in any event not later than September 15
following the end of each Fiscal Year, the information (including Form K-1)
necessary to enable each Member to complete its federal and state income tax
returns for such Fiscal Year. The Company shall provide to each Member (a) no
more than 90 days following the close of each fiscal year a balance sheet and
related statements of income, cash flows and members’ equity for such Fiscal
Year, prepared in accordance with generally accepted accounting principles and
reported on by the Company’s independent public accountants, and (b) no more
than 45 days following the end of each fiscal quarter, an unaudited balance
sheet and the related statements of income, cash flows and Members’ equity for
each such fiscal quarter, prepared in accordance with generally accepted
accounting principles and on a basis consistent with the annual financial
statements.

ARTICLE IX

TRANSFERS OF UNITS

Section 9.1 Conditions of Transfer. Subject to Section 12.1 hereof, no Unit
shall be Transferred without the approval of the Board of Managers.

Section 9.2 [Intentionally Omitted].

Section 9.3 [Intentionally Omitted].

Section 9.4 Transfers to Family Group, etc. Notwithstanding Section 9.1, a
Member may Transfer all or any of its Units without the requirement of obtaining
the approval of the Board of Managers (a) to the Member’s Family Group, (b) in
the case of death of the Member, by will or the laws of descent and
distribution, or (c) in accordance with Section 12.2; provided that any
transferee pursuant to clauses (a) or (b) above shall automatically be bound by
the terms of this Agreement and shall be required as a condition precedent to
the consummation of such Transfer to join in and execute and deliver a copy of
this Agreement to the Members as a party to this Agreement.

Section 9.5 Non-Complying Transfers Void. Any attempted Transfer of all or any
Units that does not comply with this Article IX shall be null and void and of no
legal effect.

ARTICLE X

ADMISSION OF ASSIGNEES

Section 10.1 Rights of Assignees. Except as provided in Section 10.2, the
Assignee of a Membership Interest has no right to become a Member. The
Assignee’s only rights are the economic rights allocable to the Transferred
Membership Interest.

Section 10.2 Admission of Assignee as a Member. An Assignee shall be admitted as
a Member with all rights of the Member who initially Transferred the Membership
Interest to the Assignee, but only if (i) the Member who initially Transferred
the Membership Interest so provides in the instrument of Transfer, (ii) except
as provided in Section 9.4 hereof, the Board of

 

- 29 -



--------------------------------------------------------------------------------

Managers consents to the admission of the Assignee as a Member and (iii) the
Assignee agrees in writing to be bound by this Agreement. An Assignee who is
admitted as a Member shall be a Member of the same class of Member as the Member
who initially Transferred the Membership Interest and shall have all the rights
and powers and be subject to all the restrictions and liabilities of the Member
who originally Transferred the Membership Interest. The admission of the
Assignee as a Member, without more, shall not release the Member who originally
Transferred the Membership Interest from any liability to the Company that
exists before such admission.

ARTICLE XI

DISSOLUTION OF COMPANY

Section 11.1 Events Causing Dissolution. Subject to Section 7.1 hereof, the
Company shall be dissolved and its affairs wound up upon the occurrence of any
of the following events:

(a) the sale, exchange, or other disposition by the Company of all or
substantially all of its assets; or

(b) the vote of Parent and a Majority Vote of the Designated Non-Parent Members
to dissolve the Company.

The Company shall not be dissolved by the death, resignation, withdrawal,
bankruptcy or dissolution of a Member.

Section 11.2 Winding Up. If the Company is dissolved, then the Board of Managers
shall proceed with dispatch and without any unnecessary delay to sell or
otherwise liquidate all property of the Company. Any act or event (including the
passage of time) causing a dissolution of the Company shall in no way affect the
validity of, or shorten the term of, any lease, deed of trust, mortgage,
contract or other obligation entered into by or on behalf of the Company. The
full rights, powers and authorities of the Board of Managers shall continue so
long as appropriate and necessary to complete the process of winding up the
business and affairs of the Company.

Section 11.3 Application of Assets in Winding Up. In winding up the Company,
after paying or making provision for payment of all of its liabilities and the
expenses of winding up, the remaining net proceeds and liquid assets shall be
distributed among the Members to the extent of and in proportion to the Members
respective positive Capital Account balances (after giving effect to all
contributions, distributions and allocations for all periods).

Section 11.4 Negative Capital Accounts. No Member shall be obligated to restore
or repay any negative balance in such Member’s Capital Account at any time or
for any reason.

Section 11.5 Termination. The Company shall terminate, except for the purpose of
suits, other proceedings, and appropriate action as provided in the Act, when
all of its property shall have been disposed of and the net proceeds and liquid
assets, after satisfaction of liabilities to Company creditors, shall have been
distributed among the Members. As soon as practicable after the termination of
the Company, the Board of Managers shall cause a certificate of cancellation to
be filed with the Secretary of State. The Board of Managers shall have authority
to distribute any Company property discovered after dissolution, convey real
estate, and take such other action as may be necessary on behalf of and in the
name of the Company.

 

- 30 -



--------------------------------------------------------------------------------

ARTICLE XII

CERTAIN ACTIONS OF PARENT; REDEMPTION OF UNITS

Section 12.1 Actions of Parent. As of the Effective Time (as defined in the
Merger Agreement) and until such time as the Series A Preferred Stock is
converted into Series B Preferred Stock, if there is any Designated Non-Parent
Member, Parent agrees that Parent shall not, without receiving advance approval
by a Majority Vote of the Designated Non-Parent Members, take any of the
following actions:

(a) other than as specifically contemplated by the Merger Agreement or this
Agreement, issue any additional securities of Parent or permit any Subsidiaries
of Parent other than the Company and other than Subsidiaries formed to engage in
securitization transactions to issue any additional securities;

(b) other than as specifically contemplated by the Merger Agreement, enter into
or suffer a transaction constituting a Parent Change of Control;

(c) other than as specifically contemplated by the Merger Agreement, amend
Parent’s certificate of incorporation or bylaws in any manner which adversely
affects the rights of the Non-Parent Members under Section 12.2;

(d) adopt any plan of liquidation or dissolution, or file a certificate of
dissolution; or

(e) directly or indirectly, enter into or conduct any business other than the
ownership of Units, the ownership of the TruPS Subsidiaries, the management of
the business of the Company, the satisfaction of obligations under the
Contingent Convertible Notes or the Junior Subordinated Notes, and such other
activities as are reasonably required in connection with the ownership of Units
and the management of the business of the Company.

Section 12.2 Redemption of Units.

(a) Subsequent to June 16, 2010 (the “Redemption Date”), each Non-Parent Member
shall have the right (subject to the terms and conditions set forth herein) to
require the Company to redeem all or a portion of the Units held by such
Non-Parent Member (such Units being hereafter referred to as “Tendered Units”)
in exchange for the Cash Amount (a “Redemption”); provided, however, if such
Member is Daniel G. Cohen, an Affiliate of Daniel G. Cohen or a member of Daniel
G. Cohen’s Family Group, such Redemption right shall only be exercisable after
December 31, 2012. The tendering Non-Parent Member shall have no right, with
respect to any Units so redeemed, to receive any distributions paid on or after
the Specified Redemption Date. Any Redemption shall be exercised pursuant to a
Notice of Redemption delivered to Parent and the Company by the Non-Parent
Member who is exercising the right (the “Tendering Member”). The Cash Amount
shall be payable to the Tendering Member on the Specified Redemption Date.

 

- 31 -



--------------------------------------------------------------------------------

(b) Notwithstanding Section 12.2(a) above, if a Non-Parent Member has delivered
to Parent and the Company a Notice of Redemption then the Parent may, in its
sole and absolute discretion elect to assume and satisfy the Company’s
Redemption obligation and acquire some or all of the Tendered Units from the
Tendering Member in exchange for the Common Shares Amount (as of the Specified
Redemption Date) and, if Parent so elects, the Tendering Member shall sell the
Tendered Units to Parent in exchange for the Common Shares Amount. In such
event, the Tendering Member shall have no right to cause the Company to redeem
such Tendered Units. Parent shall give such Tendering Member written notice of
its election on or before the close of business on the fifth Business Day after
its receipt of the Notice of Redemption, and the Tendering Member may elect to
withdraw its redemption request at any time prior to the acceptance of the Cash
Amount or Common Shares Amount by such Tendering Member.

(c) The Common Shares Amount, if applicable, shall be delivered as duly
authorized, validly issued, fully paid and nonassessable Common Shares and, if
applicable, free of any pledge, lien, encumbrance or restriction, other than
those provided in the charter or the bylaws of Parent, the Securities Act of
1933, as amended, relevant state securities or blue sky laws and any applicable
registration rights agreement with respect to such Common Shares entered into by
the Tendering Member. Notwithstanding any delay in such delivery (but subject to
Section 12.2(e)), the Tendering Member shall be deemed the owner of such Common
Shares for all purposes, including without limitation, rights to vote or
consent, and receive dividends, as of the Specified Redemption Date.

(d) Each Non-Parent Member covenants and agrees that all Tendered Units shall be
delivered free and clear of all liens, claims and encumbrances whatsoever and
should any such liens, claims and/or encumbrances exist or arise with respect to
such Tendered Units, Parent or the Company, as the case may be, shall be under
no obligation to acquire the same. Each Non-Parent Member further agrees that,
in the event any state or local property transfer tax is payable as a result of
the transfer of its Tendered Units to Parent or the Company, as the case may be,
such Non-Parent Member shall assume and pay such transfer tax.

(e) Notwithstanding anything herein to the contrary, with respect to any
Redemption or exchange for Common Shares pursuant to this Section 12.2:
(i) without the consent of the Board of Managers, each Non-Parent Member may not
effect a Redemption for less than 100 Units or, if the Non-Parent Member holds
less than 100 Units, less than all of the Units held by such Non-Parent Member;
(ii) the consummation of any Redemption or exchange for Common Shares shall be
subject to the expiration or termination of the applicable waiting period, if
any, under the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended;
and (vi) each Tendering Member shall continue to own all Units subject to any
Redemption or exchange for Common Shares, and be treated as a Non-Parent Member
with respect to such Units for all purposes of this Agreement, until such Units
are transferred to Parent or the Company, as the case may be, and paid for or
exchanged on the Specified Redemption Date. Until a Specified Redemption Date,
the Tendering Member shall have no rights as a stockholder of Parent with
respect to such Tendering Member’s Units.

(f) In the event that the Company issues additional Units to any Person who is
admitted to the Company as a Member pursuant to the terms of this Agreement, the
Board of Managers may make such revisions to this Section 12.2 as it determines
are necessary to reflect the issuance of such additional Units.

 

- 32 -



--------------------------------------------------------------------------------

(g) Notwithstanding anything herein to the contrary, upon the occurrence of a
Parent Change of Control or Company Change Control, each Non-Parent Member may
cause a Redemption immediately prior to such event.

(h) Notwithstanding any other provision of this Section 12.2, Plan Units shall
not be subject to the Redemption rights set forth in this Section 12.2.

(i) Resale Registration Statement.

(i) Parent agrees to file with the Securities and Exchange Commission a
registration statement on Form S-3 (if and to the extent that Parent is then
eligible to use such form) under Rule 415 of the Securities Act (the
“Registration Statement”) covering the resale by Non-Parent Members of Common
Shares issued by Parent in accordance with this Section 12.2. Parent will use
its commercially reasonable efforts to have the Registration Statement declared
effective under the Securities Act as soon as practicable following the
Redemption Date. From June 1, 2010 through the Redemption Date, each Non-Parent
Member shall notify Parent of its request to have any Common Shares that may be
issued by Parent in accordance with this Section 12.2 covered by the
Registration Statement. If a Non-Parent Member fails to provide such notice,
Parent shall have no obligation to include such Common Shares in the
Registration Statement. Parent may file one Registration Statement covering the
resale of Common Shares issued by it in accordance with this Section 12.2 to
more than one Non-Parent Member. Parent further agrees to supplement or make
amendments to the Registration Statement, if required by the rules, regulations
or instructions applicable to the registration form utilized by Parent or by the
Securities Act or rules and regulations thereunder for such Registration
Statement.

(ii) Parent shall cause the Common Shares issued by it in accordance with this
Section 12.2 to be listed on each securities exchange and trading system on
which similar securities issued by Parent are then listed.

(iii) Notwithstanding the foregoing, Parent shall not be required to file any
Registration Statement if Parent is not eligible to use Form S-3 for such
purpose on the Redemption Date and through the date on which the Registration
Statement is declared effective and Parent shall not be required to maintain the
effectiveness of the Registration Statement relating to Common Shares issued by
Parent in accordance with this Section 12.2 after, in each case, the earlier of
(a) first date upon which, in the opinion of counsel to Parent, all of the
Common Shares covered thereby could be sold by the holders thereof in any period
of three months pursuant to Rule 144 under the Securities Act, or any successor
rule thereto, (b) the date on which Parent becomes ineligible to use Form S-3,
or (c) December 31, 2010.

Section 12.3 Member Conversion.

(a) At any time, a Member shall have the right (subject to the terms and
conditions set forth herein) to convert all, but not less than all, Plan Units
held by such Member for the Plan Common Shares Conversion Amount (a
“Conversion”). The Member shall have no right, with respect to any Plan Units so
converted, to receive any distributions paid on or after the

 

- 33 -



--------------------------------------------------------------------------------

Specified Conversion Date. Any Conversion shall be exercised pursuant to a
Notice of Conversion delivered to Parent by Member. In connection with a
Conversion, Parent shall receive all of the Plan Units from the Member in
exchange for the Plan Common Shares Conversion Amount (as of the Specified
Conversion Date).

(b) The Plan Common Shares Conversion Amount shall be delivered as duly
authorized, validly issued, fully paid and nonassessable Common Shares and, if
applicable, free of any pledge, lien, encumbrance or restriction, other than
those provided in the charter or the bylaws of Parent, the Securities Act of
1933, as amended, relevant state securities or blue sky laws and any applicable
registration rights agreement with respect to such Common Shares entered into by
the Member. Notwithstanding any delay in such delivery (but subject to
Section 12.3(d)), the Member shall be deemed the owner of such Common Shares for
all purposes, including without limitation, rights to vote or consent, and
receive dividends, as of the Specified Conversion Date.

(c) Each Member covenants and agrees that all Plan Units shall be delivered free
and clear of all liens, claims and encumbrances whatsoever and should any such
liens, claims and/or encumbrances exist or arise with respect to such Plan
Units, Parent or the Company, as the case may be, shall be under no obligation
to acquire the same. Each Member further agrees that, in the event any state or
local property transfer tax is payable as a result of the transfer of its Plan
Units to Parent, such Member shall assume and pay such transfer tax.

(d) Notwithstanding anything herein to the contrary, with respect to any
Conversion pursuant to this Section 12.3, (i) the consummation of any Conversion
shall be subject to the expiration or termination of the applicable waiting
period, if any, under the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended; and (ii) each Member shall continue to own all Plan Units subject to
any Conversion, and be treated as a Member with respect to such Plan Units for
all purposes of this Agreement, until such Plan Units are transferred to Parent
or the Company, as the case may be, and paid for or exchanged on the Specified
Conversion Date. Until a Specified Conversion Date, the Member shall have no
rights as a stockholder of Parent with respect to such Member’s Plan Units.

Section 12.4 Parent Forced Conversion.

(a) At any time, Parent shall have the right (subject to the terms and
conditions set forth herein) to force the conversion of all Plan Units held by a
Member in exchange for the Plan Common Shares Conversion Amount (a “Forced
Conversion”). The Member shall have no right, with respect to any Plan Units so
converted, to receive any distributions paid on or after the Specified
Conversion Date. Any Forced Conversion shall be exercised pursuant to a Notice
of Forced Conversion delivered to Member by Parent. In connection with a Forced
Conversion, Parent shall receive all of the Plan Units from the Member in
exchange for the Plan Common Shares Conversion Amount (as of the Specified
Conversion Date).

(b) The Plan Common Shares Conversion Amount shall be delivered as duly
authorized, validly issued, fully paid and nonassessable Common Shares and, if
applicable, free of any pledge, lien, encumbrance or restriction, other than
those provided in the charter or the

 

- 34 -



--------------------------------------------------------------------------------

bylaws of Parent, the Securities Act of 1933, as amended, relevant state
securities or blue sky laws and any applicable registration rights agreement
with respect to such Common Shares entered into by the Member. Notwithstanding
any delay in such delivery (but subject to Section 12.4(d)), the Member shall be
deemed the owner of such Common Shares for all purposes, including without
limitation, rights to vote or consent, and receive dividends, as of the
Specified Conversion Date.

(c) Each Member covenants and agrees that all Plan Units shall be delivered free
and clear of all liens, claims and encumbrances whatsoever and should any such
liens, claims and/or encumbrances exist or arise with respect to such Plan
Units, Parent or the Company, as the case may be, shall be under no obligation
to acquire the same. Each Member further agrees that, in the event any state or
local property transfer tax is payable as a result of the transfer of its Plan
Units to Parent, such Member shall assume and pay such transfer tax.

(d) Notwithstanding anything herein to the contrary, with respect to any Forced
Conversion pursuant to this Section 12.4, (i) the consummation of any Forced
Conversion shall be subject to the expiration or termination of the applicable
waiting period, if any, under the Hart-Scott-Rodino Antitrust Improvements Act
of 1976, as amended; and (ii) each Member shall continue to own all Plan Units
subject to any Forced Conversion, and be treated as a Member with respect to
such Plan Units for all purposes of this Agreement, until such Plan Units are
transferred to Parent or the Company, as the case may be, and paid for or
exchanged on the Specified Conversion Date. Until a Specified Conversion Date,
the Member shall have no rights as a stockholder of Parent with respect to such
Member’s Plan Units.

ARTICLE XIII

MISCELLANEOUS PROVISIONS

Section 13.1 Notices.

(a) To Members or Managers. Any notice of a meeting or for any other purpose
required to be given to a Manager individually or to a Member under the
provisions of this Agreement or by the Act shall be given either personally or
by sending a copy thereof:

(i) by first class or express mail, postage prepaid, or courier service, charges
prepaid, to the postal address of the Person appearing on the books of the
Company or, in the case of Managers, supplied by the Manager to the Company for
the purposes of notice. Notice pursuant to this paragraph shall be deemed to
have been given to the Person entitled thereto when deposited in the United
States mail or with a courier service for delivery to that Person.

(ii) by facsimile transmission, e-mail, or other electronic communication to the
Person’s facsimile number or address for e-mail or other electronic
communications supplied by the Person to the Company for the purpose of notice.
Notice pursuant to this paragraph shall be deemed to have been given to the
Person entitled thereto when sent.

 

- 35 -



--------------------------------------------------------------------------------

Section 13.3 To the Board of Managers or the Company. Any notice to the Company
or the Board of Managers must be given to the Board of Managers at the principal
place of business of the Company.

Section 13.4 Integration. This Agreement sets forth all (and is intended by all
parties hereto to be an integration of all) of the promises, agreements,
conditions, understandings, warranties and representations among the parties
hereto with respect to the Company, the Company business and the property of the
Company, and there are no promises, agreements, conditions, understanding,
warranties, or representations, oral or written, express or implied, among them
other than as set forth herein or in the agreements noted above. Notwithstanding
the foregoing, certain Members are or will be a party to a senior management
agreement between the Company and such Member. To the extent that any provisions
of this Agreement conflict with such Member’s senior management agreement
(including, without limitation, terms relating to the transfer of Units), the
terms of such Member’s senior management agreement shall control.

Section 13.5 Governing Law. It is the intention of the parties that all
questions with respect to the construction of this Agreement and the rights and
liabilities of the parties hereto shall be determined in accordance with the
laws of the State of Delaware.

Section 13.6 Binding Effect. This Agreement shall be binding upon, and inure to
the benefit of, the parties hereto and their respective personal and legal
representatives, successors and assigns.

Section 13.7 Counterparts. This Agreement may be executed in any number of
counterparts and it shall not be necessary that each party to this Agreement
execute each counterpart. Each counterpart so executed (or, if all parties do
not sign on the same counterpart, each group of counterparts signed by all
parties) shall be deemed to be an original, but all such counterparts together
shall constitute one and the same instrument. In making proof of this Agreement,
it shall not be necessary to account for more than one counterpart or group of
counterparts signed by all parties.

Section 13.8 Assurances. Each Member shall execute all certificates and other
documents and shall do all such filing, recording, publishing, and other acts as
the Board of Managers deems appropriate to comply with the requirements of the
Act for the formation and operation of the Company and to comply with any laws,
rules, and regulations relating to the acquisition, operation, or holding of the
property of the Company.

Section 13.9 Jurisdiction and Venue. Any suit involving any dispute or matter
arising under this Agreement may only be brought in the Delaware Court of
Chancery. All Members hereby consent to the exercise of personal jurisdiction by
the Delaware Court of Chancery with respect to any such proceeding.

Section 13.10 Amendments. Subject to Section 7.1 hereof, this Agreement may be
amended from time to time by a written instrument that has been agreed upon by
each of the Members.

 

- 36 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned parties have this Agreement at the foot
hereof or on the separate signature pages attached hereto as of the day and year
first above written.

 

Cohen & Company Inc. By:  

/s/ CHRISTOPHER RICCIARDI

Name:   Christopher Ricciardi Title:   President



--------------------------------------------------------------------------------

Cohen Bros. Financial, LLC By:  

/s/ DANIEL G. COHEN

Name :   Daniel G. Cohen Title:   Managing Member



--------------------------------------------------------------------------------

SCHEDULE “A”

Units Ownership Schedule

 

Member Name

   Number of Units    Percentage Interest  

Cohen & Company Inc.

   10,345,283    66.2 % 

Cohen Bros. Financial, LLC

   4,983,557    31.9 % 

The Christopher Ricciardi Irrevocable Retained Annuity Trust

   268,445    1.7 % 

Andrew Hohns

   31,554    0.2 %             

Total

   15,628,839    100 %             



--------------------------------------------------------------------------------

EXHIBIT “A”

Form Notice of Redemption

 

To:   The Board of Directors of Cohen & Company Inc.   The Board of Managers of
Cohen Brothers, LLC

The undersigned Non-Parent Member hereby tenders (the “Tendering Member”) for
Redemption an aggregate of              Units in Cohen Brothers, LLC (the
“Company”) in accordance with the terms of the Amended and Restated Limited
Liability Company Agreement, dated as of                  , 2009, as the same
may be amended, supplemented and/or restated (the “Agreement”), and the
redemption rights referred to herein. All capitalized terms used herein and not
otherwise defined shall have the same meaning ascribed to them in the Agreement.

The undersigned Tendering Member:

a) undertakes to surrender all rights, title and interest in such Units on the
Specified Redemption Date;

b) directs that, pursuant to Section 12.2(b) of the Agreement and at the sole
discretion of the Board of Directors of Parent, either (i) a certified check in
an amount equal to the Cash Amount, payable on the Specified Redemption Date, be
delivered to the name(s) at the address(es) specified below, or (ii) a
certificate for Common Shares representing the Common Shares Amount, deliverable
on the Specified Redemption Date, be delivered to the name(s) and at the
address(es) specified below:

 

Name:  

 

  Address:  

 

   

 

 

c) represents, warrants, certifies and agrees that: (i) the undersigned
Tendering Member has, and on the Specified Redemption Date will have, good,
marketable and unencumbered title to such Units, free and clear of all liens,
claims and encumbrances whatsoever, and (ii) such Redemption is in compliance
with the provisions of Section 12.2 in the Agreement;

d) agrees that, in the event any state or local property transfer tax is payable
as a result of the transfer of the Units to Parent or the Company, as the case
may be, such Tendering Member shall assume and pay such transfer tax; and

e) acknowledges that it will continue to own such Units until the Specified
Redemption Date or this Notice of Redemption is withdrawn.

 

Date:  

 

   

 

      Name (Please Print)      

 

      Signature       Address:  

 

     

 



--------------------------------------------------------------------------------

EXHIBIT “B”

Form Notice of Conversion

To: Board of Directors of Cohen & Company Inc.

The undersigned hereby elects, effective upon the Specified Conversion Date, to
convert              Plan Units of Cohen Brothers, LLC (the “Company”),
representing all of the undersigned’s Plan Units, in accordance with the terms
of the Amended and Restated Limited Liability Company Agreement, dated as of
                 , 2009, as the same may be amended, supplemented and/or
restated (the “Agreement”), into the Plan Common Shares Conversion Amount
pursuant to Section 12.3 of the Agreement. All capitalized terms used herein and
not otherwise defined shall have the same meaning ascribed to them in the
Agreement.

The undersigned hereby:

a) undertakes to surrender all rights, title and interest in such Plan Units on
the Specified Conversion Date;

b) directs that a certificate for Common Shares representing the Plan Common
Shares Conversion Amount, deliverable on the Specified Conversion Date, be
delivered to the name(s) and at the address(es) specified below:

 

Name:  

 

  Address:  

 

   

 

 

c) represents, warrants, certifies and agrees that: (i) the undersigned has, and
on the Specified Conversion Date will have, good, marketable and unencumbered
title to such Plan Units, free and clear of all liens, claims and encumbrances
whatsoever, and (ii) such Conversion is in compliance with the provisions of
Section 12.3 in the Agreement;

d) agrees that, in the event any state or local property transfer tax is payable
as a result of the transfer of its Plan Units to Parent, such Member shall
assume and pay such transfer tax; and

e) acknowledges that the undersigned will continue to own such Plan Units until
the Specified Conversion Date.

 

Date:  

 

   

 

      Name (Please Print)      

 

      Signature       Address:  

 

     

 



--------------------------------------------------------------------------------

EXHIBIT “C”

Form Notice of Forced Conversion

To: [INSERT NAME OF MEMBER]

Cohen & Company Inc., a Maryland corporation, hereby exercises its Forced
Conversion rights, effective upon the Specified Conversion Date, to convert
             Plan Units of Cohen Brothers, LLC (the “Company”), representing all
of your Plan Units, in accordance with the terms of the Amended and Restated
Limited Liability Company Agreement, dated as of                  , 2009, as the
same may be amended, supplemented and/or restated (the “Agreement”), into the
Plan Common Shares Conversion Amount pursuant to Section 12.4 of the Agreement.
All capitalized terms used herein and not otherwise defined shall have the same
meaning ascribed to them in the Agreement.

 

Date:  

 

COHEN & COMPANY INC. By:  

 

Name:  

 

Title:  

 

[Acknowledgment page follows]



--------------------------------------------------------------------------------

ACKNOWLEDGEMENT:

The undersigned Member hereby:

a) acknowledges receipt of the Notice of Forced Conversion;

b) undertakes to surrender all rights, title and interest in such Plan Units on
the Specified Conversion Date;

c) directs that a certificate for Common Shares representing the Plan Common
Shares Conversion Amount, deliverable on the Specified Conversion Date, be
delivered to the name(s) and at the address(es) specified below:

 

Name:  

 

  Address:  

 

   

 

 

d) represents, warrants, certifies and agrees that: (i) the undersigned has, and
on the Specified Conversion Date will have, good, marketable and unencumbered
title to such Plan Units, free and clear of all liens, claims and encumbrances
whatsoever, and (ii) such Conversion is in compliance with the provisions of
Section 12.3 in the Agreement;

e) agrees that, in the event any state or local property transfer tax is payable
as a result of the transfer of its Plan Units to Parent, such Member shall
assume and pay such transfer tax; and

f) acknowledges that it will continue to own such Plan Units until the Specified
Conversion Date.

 

Date:  

 

   

 

      Name (Please Print)      

 

      Signature       Address:  

 

     

 